Case 19-61608-grs          Doc 979       Filed 12/29/20 Entered 12/29/20 10:45:37       Desc Main
                                        Document      Page 1 of 78

                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY
                                     LONDON DIVISION

---------------------------------------------------------- x
                                                           :
In re:                                                     :   Chapter 11
                                                           :
Americore Holdings, LLC, et al.,1                          :   Case No. 19-61608
                                                           :   (Jointly Administered)
                           Debtors.                        :
                                                           :   Re: Docket No. 929
---------------------------------------------------------- x

                      EMERGENCY MOTION TO VACATE SALE ORDER

                                    **Expedited Hearing Requested**

                 The current deadline for the Trustee and purchaser SA Hospital
                 Acquisition Group, LLC to close on the sale of substantially all
                 assets of Debtors St. Alexius Properties, LLC, St. Alexius
                 Hospital Corporation #1, and Success Healthcare 2, LLC is
                 December 31, 2020. See ECF No. 969. For the reasons set forth
                 below, the Court should instead vacate the order approving such
                 sale, and such relief is appropriate if granted before the sale is
                 consummated.

                 Accordingly, Movant The Third Friday Total Return Fund,
                 L.P. requests that the Court hear this Motion at the earliest
                 available time prior to December 31, 2020.


        The Third Friday Total Return Fund, L.P. (“Third Friday”), by and through its undersigned

counsel and pursuant to Federal Rule of Civil Procedure 60(b), respectfully requests that the Court

relieve Third Friday and all other parties from the Court’s Order (a) Approving Sale Free and



1
  The Debtors in these chapter 11 cases are (with the last four digits of their federal tax
identification numbers in parentheses): Americore Holdings, LLC (0115); Americore Health, LLC
(6554); Americore Healther Enterprises, LLC (3887); Ellwood Medical Center, LLC (1900);
Ellwood Medical Center Real Estate, LLC (8799); Ellwood Medical Center Operations, LLC
(5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC (3388); Success
Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital
Corporation # 1 (2766).


{2337/000/00514834}                                      1
Case 19-61608-grs         Doc 979     Filed 12/29/20 Entered 12/29/20 10:45:37            Desc Main
                                     Document      Page 2 of 78

Clear of All Liens, Claims, Interests, and Encumbrances, and (c) Granting Related Relief [ECF

No. 929] (the “Sale Order”) by vacating the Sale Order, and additionally, either approving Third

Friday as the purchaser of the subject assets, or setting up a procedure for a public sale of the

assets. In support, Third Friday states as follows:

                                                FACTS

          1.     On December 31, 2019 each of the above-captioned entities (together, the

"Debtors") filed a voluntary petition for relief under chapter 11 of the United States Bankruptcy

Code, 11 U.S.C. § 101 et seq. In February 2020, Carol Fox (the "Trustee") was appointed as

chapter 11 trustee of the Debtors. ECF Nos. 258, 260 and 269.

          2.     On July 13, 2020 the Trustee, acting solely in her capacity as the trustee for three

of the Debtors—St. Alexius Properties, LLC ("SAP"), St. Alexius Hospital Corporation #1

("SAHC") and Success Healthcare 2, LLC ("SH2") (together, the "Sellers")—filed a motion to

establish auction procedures and sell substantially all assets of the Sellers (together, the "Assets")

to a third-party (the "Sale Motion"), with SA Hospital Acquisition Group, LLC (“SA Acquisition”)

serving as a stalking horse bidder with a $17,000,000 cash bid2 that contained no financing

contingency in the relevant asset purchase agreement. ECF No. 744.

          3.     On July 16, 2020, the Court entered its Order Granting Chapter 11 Trustee’s

Motion to Approve Designation of Stalking Horse Bidder (St. Alexius) and Break-Up Fee in

Accordance with Approved Bid Procedures, and Sale Motion, as Amended [ECF No. 764] (the

“Bid Procedures Order”), wherein the Court designated SA Acquisition as the stalking horse

bidder and established a $510,000 breakup fee for the benefit of SA Acquisition.

          4.     Pursuant to bid procedures utilized in the sale process, potential bidders were

required to submit, to the Trustee by 5:00 p.m. ET on July 24, 2020, their bids to the Trustee, with


2
    In fact, the cash portion of the bid was only $15.5 million, not $17.0 million.
{2337/000/00514834}                                 2
Case 19-61608-grs       Doc 979     Filed 12/29/20 Entered 12/29/20 10:45:37             Desc Main
                                   Document      Page 3 of 78

such bids containing: (a) an executed asset purchase agreement without contingencies such as

financing or due diligence, (b) a cash deposit, and (c) reasonably satisfactory written evidence of

the purchaser's ability to close and perform on the sale at a price equal to 125% of the bid amount

if such purchaser is declared the winning bidder. ECF No. 697-1 at pp. 2–4.

       5.      On July 24, 2020, Third Friday complied with the bid procedures and submitted an

asset purchase agreement substantially identical to that of SA Hospital Acquisition except for a

cash purchase price of $18 million, i.e. $1 million higher than that of the stalking horse bid. Also

on July 24th, Third Friday submitted to the Trustee commitment letters from two third-party

lenders, First Wall Street Capital, Inc. and Wasnhtons Corporation, demonstrating Third Friday’s

wherewithal to perform under the asset purchase agreement and close on a sale.

       6.      On July 28, 2020, the Trustee conducted the auction of the Assets without deeming

Third Friday a qualified bidder and determined that, based on Third Friday’s non-qualified status,

SA Acquisition’s stalking horse bid was the highest and best offer. The Trustee’s determination

that SA Acquisition’s bid was the highest and best offer was “based on its financial ability to close

the proposed sale and the absence of a financing contingency in the [asset purchase agreement].”

Enforcement Motion at ECF No. 947, ¶ 1.

       7.      On July 29 and 30, 2020, the Court considered the Sale Motion and subsequently

entered the Sale Order, finding that the Trustee properly exercised her business judgment in

determining that: (a) Third Friday did not submit a qualified bid; and (b) SA Acquisition’s bid

“constitutes the highest or otherwise best offer for the Purchased Assets [and] constitutes a valid

and sound exercise of the Trustee’s business judgment.” Sale Order, ¶ 16. Through the Sale Order,

the Court approved the Trustee’s Sale of the Assets to SA Acquisition via a modified asset

purchase agreement. Sale Order, ¶¶ 27, 41-44.




{2337/000/00514834}                              3
Case 19-61608-grs       Doc 979     Filed 12/29/20 Entered 12/29/20 10:45:37             Desc Main
                                   Document      Page 4 of 78

       8.      While purportedly a binding agreement, SA Acquisition’s offer to purchase the

Assets was in fact a highly conditional offer with material outstanding contingencies. In particular,

the offer did not include an agreement by SA Acquisition to accept either federal or state Medicare

recoupment liability. Recoupment liability is a gravamen of all Medicare contracts without which

a healthcare facility cannot receive payments from Medicare.          By refusing to accept such

recoupment liability, SA Acquisition showed itself to be unqualified to own a facility such as St.

Alexius Hospital which receives the vast majority of its revenues from Medicare.               Upon

information and belief, SA has still not agreed to accept State of Missouri Medicare recoupment

liability and therefore is not a viable purchaser of this facility. The lack of agreement on this

material issue rendered SA Acquisition’s offer conditional and non-binding back in July.

       9.      Further, there were other material points of disagreement between SA Acquisition

and the Trustee that rendered their agreement far from a done deal. First, despite representing that

it possessed the financial wherewithal to complete the purchase of SAHC, SA Acquisition

disclosed to the Trustee in November 2020 that it lacked the wherewithal and required financing

to complete the transaction. It then disclosed that it was unable to obtain financing due to concerns

about liabilities related to the CARE Act funds received by SAHC. Second, SA Acquisition

reneged on its agreement to indemnify the Trustee for up to $12 million of CARE Act liabilities

and instead sought to reduce that indemnification commitment to $6 million.              Third, SA

Acquisition claimed that issues related to the Lutheran Nursing School – issues that were not new

but were ongoing since late 2019 – were a problem and asked that $1.5 million (9.7%) of the

purchase price be placed in escrow (this was subsequently lowered to $500,000 (3.33%) of the

purchase price). Upon information and belief, SA Acquisition still lacks the financial wherewithal

to complete the transaction due to ongoing financial problems at its nursing home businesses. SA




{2337/000/00514834}                              4
Case 19-61608-grs       Doc 979     Filed 12/29/20 Entered 12/29/20 10:45:37              Desc Main
                                   Document      Page 5 of 78

Acquisition is a financially distressed company that lacks the financial resources necessary to own

and operate a hospital like St. Alexius.

        10.    Despite its representations concerning its financial ability to close and the lack of a

financing contingency, and despite a November 18, 2020 deadline to do so, SA Acquisition has

failed to close on the sale of the Assets as set forth in the Trustee’s subsequent motion filed on

December 15, 2020 at ECF No. 947 (the “Enforcement Motion”). Furthermore, while SA

Acquisition has attempted to excuse its failure to close, such failure is attributable to SA

Acquisition’s inability “to close without financing,” the need of SA Acquisition’s financing source

to perform due diligence, Enforcement Motion, ¶ 26, and SA Acquisition’s desire to renegotiate a

lower purchase price for the Assets that is more favorable to SA Acquisition and less favorable to

the bankruptcy estates. Enforcement Motion, ¶ 32.

        11.    In contrast, Third Friday: (a) has subsequently obtained an unconditional financing

commitment from a very large real estate company, Gamma Real Estate; (b) stands ready and

willing to purchase the Assets via a stock sale for $17,000,000 in cash, a price that is 9.7% higher

than SA Acquisition’s bid before even taking into account SA Acquisition’s demands to place $3.5

million (or 22.6%) of the purchase price in escrow, and with terms that are significantly more

favorable to the bankruptcy estates than those set forth in SA Acquisition’s modified asset

purchase agreement; and (c) communicated this offer to the Trustee in writing on December 11,

2020.

        12.    Since December 11, 2020 – more than three weeks ago –Third Friday provided the

Trustee with additional written assurances confirming: (a) Gamma Real Estate’s financial

wherewithal, ability and willingness to close the transaction, and (b) Third Friday and Gamma

Real Estate’s agreement on all material terms of their loan agreement. The only remaining




{2337/000/00514834}                              5
Case 19-61608-grs        Doc 979     Filed 12/29/20 Entered 12/29/20 10:45:37              Desc Main
                                    Document      Page 6 of 78

condition to closing their purchase is approval by this Court of a sale under Section 363 of the

Bankruptcy Code.

        13.      Further, the Trustee and Third Friday have negotiated the terms of a Stock Purchase

Agreement pursuant to which Third Friday assumes (1) all federal and state Medicare recoupment

and other liabilities in full, (2) all CARE Act and PPP liabilities in full, and (3) all other material

liabilities from the Trustee and the bankruptcy estate. A copy of the redlined Stock Purchase

Agreement, incorporating comments from the Trustee, is attached hereto as Exhibit A.

        14.      Third Friday’s offer is significantly higher in price and superior in terms to SA

Acquisition’s which was from inception highly conditional and included material

misrepresentations by SA and on which it has failed to close for five months despite being given

every opportunity by the Trustee to do so.

                                                ARGUMENT

        14.      Pursuant to Federal Rules of Civil Procedure 60(b)(2) and (3), the Court should

vacate the Sale Order, thereby relieve all parties from the terms of the Sale Order and the modified

asset purchase agreement approved therein governing the (unconsummated) sale of the Assets to

SA Acquisition, and either approve Third Friday as the purchaser of the Assets pursuant to the

terms of the above-referenced Stock Purchase Agreement, or set up a procedure for a public sale

of the assets.

        15.      Rule 60(b) states, in pertinent part, that:

        On motion and just terms, the court may relieve a party or its legal representative
        from a final judgment, order, or proceeding for the following reasons:

                                                  ***

          (2) newly discovered evidence that, with reasonable diligence, could not have
          been discovered in time to move for a new trial under Rule 59(b); [and]

          (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
          misconduct by an opposing party[.]

{2337/000/00514834}                                 6
Case 19-61608-grs      Doc 979     Filed 12/29/20 Entered 12/29/20 10:45:37            Desc Main
                                  Document      Page 7 of 78

       16.     Such a motion must be filed within a reasonable time, which “is before irrevocable

acts have occurred and before other persons can be injured by the movant's inaction, thereby

allowing the court to undo that which was done.” In re ClassicStar, LLC, 2011 WL 2470500 at *4

(Bankr. E.D. Ky. 2011).

       17.     To succeed on the Rule 60(b)(2) newly-discovered-evidence basis, a party must

show “(1) he exercised due diligence in obtaining the information; (2) the evidence is material and

controlling; and (3) the information would have produced a different result if presented before the

original judgment.” Id. at *6. It was not until December 15, 2020 (past the time to move for Rule

59 reconsideration of the Sale Order), when the Trustee disclosed material facts through the

Enforcement Motion, that Third Friday discovered (or could have discovered through reasonable

due diligence) that SA Acquisition had misrepresented to the Trustee, the Court, and other

interested parties that: (a) its bid for the Assets was in fact contingent on financing; and (b) SA

Acquisition lacked the financial ability to close the transaction. Moreover, such evidence of SA

Acquisition’s misrepresentations is material and controlling, as the Trustee’s business judgment

regarding SA Acquisition’s bid was specifically premised on SA Acquisition’s “financial ability

to close the proposed sale and the absence of a financing contingency in the [asset purchase

agreement],” Enforcement Motion, ¶ 1, and such newly discovered evidence of SA Acquisition’s

misrepresentations would have produced a different result, i.e., the Trustee: (i) not moving to

designate SA Acquisition as the stalking horse bidder; (ii) not deeming SA Acquisition to be

qualified to purchase the assets; and (iii) not entering into an asset purchase agreement with SA

Acquisition. See Enforcement Motion, ¶¶ 5, 13, 26, and 32; see Sale Order, ¶ 27.

       18.     Separately, the new Stock Purchase Agreement offer tendered by Third Friday to

the Trustee earlier this month, coupled with the unconditional financing commitment from Gamma

Real Estate, demonstrates that Third Friday has put forward an offer that is higher and better than


{2337/000/00514834}                             7
Case 19-61608-grs      Doc 979     Filed 12/29/20 Entered 12/29/20 10:45:37            Desc Main
                                  Document      Page 8 of 78

its previous offer, and that is higher and better than the terms of SA Acquisition’s

(unconsummated) offer, and such new evidence would clearly have led to the Trustee designating

Third Friday as a qualified bidder tendering the highest and best offer.

       19.     Accordingly, cause exists under Rule 60(b)(2) to vacate the Sale Order.

       20.     To succeed on the Rule 60(b)(3) fraud-misrepresentation-misconduct basis, a party

“must show that the adverse party committed a deliberate act that adversely impacted the fairness

of the relevant legal proceeding.” In re ClassicStar, LLC, 2011 WL 2470500 at *7 (Bankr. E.D.

Ky. 2011). As set forth above, SA Acquisition made deliberate, material misrepresentations to the

Trustee and the Court about SA Acquisition’s financial ability to close and the lack of a financing

contingency in its purchase offer. The motivation for SA Acquisition’s conduct is clear: to get its

foot in the door, obtain stalking horse/breakup fee protections, and then, once a sale to it was

approved (with no backup bidders), “use its leverage to renegotiate a better and more advantageous

deal for itself at the expense of the St. Alexius Bankruptcy Estates and their creditors.”

Enforcement Motion, ¶ 32. SA Acquisition’s attempts to lower the purchase price by placing $3.5

million or 22.6% of the purchase price in escrow pending resolution of unresolved but

longstanding liability issues abrogates the commitments it made to obtain its stalking horse status

by submitting what was in fact a highly conditional bid for the Assets. SA Acquisition’s

misconduct adversely impacted the fairness of the Asset sale proceeding because the Trustee was

misled into determining that the SA Acquisition bid was the highest and best offer for the Assets

to the detriment of Third Friday and other potential bidders who acted properly, and such

determination was accepted by the Court when it approved the sale in the Sale Order.

       21.     Accordingly, cause exists under Rule 60(b)(3) to vacate the Sale Order, and doing

so while the sale remains unconsummated is just and will not have an unwarranted, detrimental

effect on anyone relying or acting in reliance on the Sale Order. In fact, the bankruptcy estates


{2337/000/00514834}                              8
Case 19-61608-grs        Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37            Desc Main
                                   Document      Page 9 of 78

will only benefit from such a decision. Third Friday is ready, willing and able to close on a

purchase of the Assets at a higher price and on better terms through its proposed stock purchase

agreement, the Trustee will not be left holding unsaleable assets if the Sale Order is vacated, and

the Trustee is no longer bound to the modified asset purchase agreement or forced to litigate with

SA Acquisition over the terms of the same. Finally, if it is able to purchase the Assets, Third

Friday is prepared to bid for the stock or assets of Izard County Medical Center and to consider

bids for other Debtors as well.

       WHEREFORE, Third Friday respectfully requests that the Court: (i) relieve it and all

other parties from the Court’s Sale Order [ECF No. 929] by vacating the Sale Order pursuant to

Federal Rule of Civil Procedure 60(b); (ii) either approve the sale of the Assets to Third Friday or

set up a procedure for a public sale of the Assets; and (iii) grant such other relief as the Court

deems just and proper.

Dated: December 29, 2020

                                      SHRAIBERG, LANDAU & PAGE, P.A.
                                      Attorneys for The Third Friday Total Return Fund, L.P.
                                      2385 NW Executive Center Drive, Suite 300
                                      Boca Raton, Florida 33431
                                      Telephone: 561-443-0800
                                      Facsimile: 561-998-0047
                                      Email: bss@slp.law

                                      By: /s/ Bradley Shraiberg_________
                                      Bradley S. Shraiberg
                                      Fla. Bar No. 121622




{2337/000/00514834}                              9
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37             Desc Main
                                  Document     Page 10 of 78


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via

Notice of Electronic Filing by CM/ECF to all parties registered to receive such service in this case

on this the December 29, 2020.

                                                     /s/ Bradley Shraiberg_________
                                                       Bradley S. Shraiberg
                                                       Fla. Bar No. 121622




{2337/000/00514834}                             10
Case 19-61608-grs     Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37   Desc Main
                                Document     Page 11 of 78




                                  EXHIBIT A




{2337/000/00514834}                        11
 Case 19-61608-grs             Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37   Desc Main
                                         Document     Page 12 of 78




                 STOCK AND MEMBERSHIP INTEREST PURCHASE AGREEMENT

                                             By and Among

             CAROL L. FOX, as Chapter 11 Trustee of Success Healthcare 2, LLC

                                               (as “Seller”)

                                                   and

                         The Third Friday Total Return Fund, L.P. or its assignee

                                             (as “Purchaser”)




                                        Dated ______ _____, 2020




124129505.2124129505.3
Case 19-61608-grs           Doc 979     Filed 12/29/20 Entered 12/29/20 10:45:37   Desc Main
                                       Document     Page 13 of 78




                                        TABLE OF CONTENTS

                                          [Subject to Updating]
                                                                                       Page

ARTICLE I SALE AND TRANSFER OF STOCK AND MEMBERSHIP INTERESTS;
CONSIDERATION AND CLOSING                                                                23
   1.1      Purchase and Sale                                                            23
   1.2      Purchase Price                                                               23
   1.3      Closing Date                                                                  3
   1.4      Seller Deliverables at Closing                                                3
   1.5      Purchaser Deliverables at Closing                                             4
   1.6      [Proration and Utilities                                                      5


   1.7      Allocation of Purchase Price                                                  6
   1.8      Consents                                                                      6
   1.81.9 Disclaimer of Warranties; Release                                               6
ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER                                      67
   2.1      Authorization                                                                67
   2.2      Binding Agreement                                                            67
   2.3      Title to Stock and Membership Interests                                       7
   2.4      Existence and Good Standing                                                  78
   2.5      Power                                                                        78
   2.6      Capitalization                                                               78
   2.7      No Conflict                                                                  89
   2.8      No Consents                                                                  89
   2.9      Financial Statements                                                         89
   2.10     Legal Proceedings                                                             9
   2.11     [Intentionally Omitted]                                                       9
   2.12     OFAC                                                                        910
   2.13     No Violations                                                               910
   2.14     [Intentionally Omitted]                                                     910
   2.15     [Intentionally Omitted]                                                     910
   2.16     [Intentionally Omitted]                                                     910


124129505.2 124129505.3 i
Case 19-61608-grs           Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37    Desc Main
                                      Document     Page 14 of 78



   2.17       Accounts Receivable                                                           10
   2.18       Payor Contracts                                                               10
   2.19       COVIDProvider Relief ProgramsFunds.                                           10
   2.20       Paycheck Protection Program Loan..                                            10
   2.21       No Undisclosed Liabilities                                                 1011
   2.212.22                                                                           Changes
          1011
   2.222.23                                                                Material Contracts
          12
   2.23       Tangible 2.24 Assets of Acquired Companies                                    14
   2.242.25                                                                     Real Property
          15
   2.252.26                                                               Intellectual Property
          16
   2.262.27                                                        Proceedings; and Judgments
          1817
   2.27       Compliance with Laws                                                          18
   2.28       Permits                                                                    1918
   2.29       Payor Participation                                                           19
   2.30       Privacy and Security Compliance                                               20
   2.31       Health Care Laws                                                              20
   2.32       Certificates of Need                                                          22
   2.33       Accreditation                                                                 22
   2.34       Compliance Program                                                         2322
   2.35       Medical Staff Matters                                                         23
   2.36       Experimental Procedures                                                    2423
   2.37       Insurance                                                                  2423
   2.38       Tax Matters                                                                2423
   2.39       Environmental Matters                                                      2524
   2.40       Employee Benefit Plans                                                     2625
   2.41       Employee Matters                                                           2726
   2.42       Immigration Act                                                            2827
   2.43       WARN Act                                                                   2827
   2.44       OSHA                                                                          28
   2.45       Brokers and Finders                                                           28

                                                   ii
124129505.2
Case 19-61608-grs            Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37   Desc Main
                                       Document     Page 15 of 78



   2.46       Seller’s Knowledge                                                       2928
ARTICLE III REPRESENTATIONS AND WARRANTIES OF PURCHASER                                2928
   3.1        Authorization                                                            2928
   3.2        Binding Agreement                                                        2928
   3.3        Organization and Good Standing                                             29
   3.4        No Violation                                                               29
   3.5        Legal Proceedings                                                        3029
   3.6        No knowledge of Seller’s Breach                                          3029
   3.7        Ability to Perform                                                       3029
   3.8        Solvency                                                                 3029
   3.9        OFAC                                                                     3029
   3.10       Brokers and Finders                                                      3130
   3.11       Representations of Seller                                                3130
   3.12       Purchaser’s Knowledge                                                      31
ARTICLE IV COVENANTS OF SELLER                                                         3130
   4.1        Access and Information; Inspections                                      3130
   4.2        Seller’s Efforts to Close                                                3130
   4.3        Cost Reports                                                             3230
   4.4        Hospital Operations                                                      3231
   4.5        Bankruptcy Court Matters                                                 3231
   4.6        No Solicitation of Other Bids                                            3332
ARTICLE V COVENANTS OF PURCHASER                                                       3332
   5.1        Purchaser’s Efforts to Close                                             3332
   5.2        Required Governmental Approvals                                          3432
   5.3        Inspection; Repair and Restoration; Insurance                            3433
   5.4        Preservation and Access to Records After the Closing                     3534
   5.5        Misdirected Payments                                                     3534
   5.6        Governmental Approvals                                                   3534
   5.7        Notice of Changes                                                        3635
ARTICLE VI BANKRUPTCY COURT APPROVAL                                                   3635
   6.1        Bankruptcy Court Approval                                                3635
   6.2        Appeal of Sale Order                                                     3736
ARTICLE VII SELLER’S CONDITIONS PRECEDENT                                              3736
   7.1        Representations and Warranties                                           3736

                                                    iii
124129505.2
Case 19-61608-grs           Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37      Desc Main
                                      Document     Page 16 of 78



   7.2        Covenant Performance                                                         3736
   7.3        Execution and Delivery                                                       3736
   7.4        Authorization                                                                3736
ARTICLE VIII PURCHASER’S CONDITIONS PRECEDENT                                              3837
   8.1        Representations and Warranties                                               3837
   8.2        Covenant Performance                                                         3837
   8.3        Execution and Delivery                                                       3837
   8.4        Authorization                                                                3837
   8.5        Bankruptcy Court Approval                                                    3837
ARTICLE IX TERMINATION                                                                     3938
   9.1        Termination                                                                  3938
   9.2        Effect of Termination                                                        4039
ARTICLE X POST-CLOSING MATTERS                                                             4039
   10.1       Survival of Representations, Warranties and Covenants                        4039
   10.2       Representations and Warranties Insurance                                       40
   10.3       Access to Records                                                            4140
   10.410.3                                                  Turnover and Accounting of Receipts
          4241
ARTICLE XI DEFAULT AND TAXESLIMITATION OF LIABILITY                                          42
   11.1       Purchaser Default                                                              42
   11.2       Seller Default                                                               4342
   11.3       No Recourse to Third Parties                                                 4342
   11.4       Limitation of Seller’s Liability                                             4342
   11.5       Allocation of Purchase Price                                                   43
ARTICLE XII RISK OF LOSS                                                                   4342
   12.1       Assumption of Risk                                                           4342
   12.2       Minor Damage                                                                   43
   12.3       Major Damage                                                                 4443
   12.4       Definition of “Major” Loss or Damage                                         4443
ARTICLE XIII GENERAL PROVISIONS                                                              44
   13.1       Further Assurances and Cooperation                                             44
   13.2       Successors and Assigns                                                       4544
   13.3       Governing Law; Venue                                                         4544
   13.4       Amendments                                                                   4544

                                                   iv
124129505.2
Case 19-61608-grs         Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37   Desc Main
                                    Document     Page 17 of 78



   13.5       Exhibits, Schedules and Disclosure Schedule                           4544
   13.6       Notices                                                                 45
   13.7       Headings                                                                46
   13.8       Joint Authorship                                                        46
   13.9       Gender and Number; Construction                                       4746
   13.10        Third Party Beneficiary                                             4746
   13.11        Expenses and Attorneys’ Fees                                        4746
   13.12        Counterparts                                                        4746
   13.13        Entire Agreement                                                    4746
   13.14        No Waiver                                                           4746
   13.15        Severability                                                          47
   13.16        Time is of the Essence                                              4847




                                                  v
124129505.2
Case 19-61608-grs   Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37   Desc Main
                              Document     Page 18 of 78




                     INDEX OF SCHEDULES AND EXHIBITS

                                 [To be Attached]




                                          vi
124129505.2
Case 19-61608-grs            Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37          Desc Main
                                       Document     Page 19 of 78



                                                              CF Draft November 27December
18, 2020

              STOCK AND MEMBERSHIP INTEREST PURCHASE AGREEMENT

        This Stock and Membership Interest Purchase Agreement (this “Agreement”) is made and
entered into as of this __ day of __________ 2020 (the “Execution Date”) by and between Carol
L. Fox (“Carol Fox”), solely in her capacity as Chapter 11 Trustee of Success Healthcare 2, LLC
(“SH2” and, together with Carol Fox, “Seller”) and The Third Friday Total Return Fund, L.P., a
Delaware limited partnership, or its assignee (“Purchaser”). Seller and Purchaser may be referred
to herein collectively as the “Parties” and each individually, as a “Party”. Terms used in this
Agreement shall be as defined in Attachment 1 hereto or as defined elsewhere in this Agreement.

                                              RECITALS

   A. SH2 owns all of the shares of capital stock of St. Alexius Hospital Corporation # 1, a
Missouri corporation (“SAHC”) and all of the membership interests of St. Alexius Properties,
LLC, a Missouri limited liability company (“SAP”).

   B. SAHC engages in the business of delivering acute care services to the public through the
acute care hospital known as St. Alexius Hospital (the “Hospital”) and operates a school for the
education and training of nursing students known as the Lutheran School of Nursing (the
“Nursing School”).

    C. SAP owns and operates certain medical office buildings incident to the operation of the
Hospital and Nursing School located at 3933 South Broadway, St. Louis, Missouri 63118 (the
“Broadway Property”) and 3535 South Jefferson Avenue, St. Louis, Missouri 63118 (the
“Jefferson Property” and, together with the Broadway Property, the “Properties”), respectively.

    D. SAHC and SAP are wholly-owned subsidiaries of SH2 (SH2, SAHC and SAP being
collectively called the “Debtors”).

    E. SH2 is a wholly-owned subsidiary of Americore Holdings, LLC, a Delaware limited
liability company (“Americore”).

    F. On December 31, 2019 (the “Petition Date”), Americore and the Debtors filed voluntary
petitions for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101, et seq.
(the “Bankruptcy Code”), in the United States Bankruptcy Court for the Eastern District of
Kentucky (the “Bankruptcy Court”)—thereby commencing the bankruptcy cases styled In re
Americore Holdings, LLC, case no. 19-61608-grs (the “Americore Chapter 11 Case”), In re
Success Healthcare 2, LLC, case no. 19-61609-grs (the “SH2 Chapter 11 Case”), In re St.
Alexius Hospital Corporation #1, case no. 19-61610-grs (the “SAHC Chapter 11 Case”), and In
re St. Alexius Properties, LLC, case no. 19-61611-grs (the “SAP Chapter 11 Case” and,
collectively with the SH2 Chapter 11 Case and SAHC Chapter 11 Case, the “ Bankruptcy
Case”). The Bankruptcy Case is jointly administered under the Americore Chapter 11 Case.



124129505.2    124129505.3    1
Case 19-61608-grs           Doc 979     Filed 12/29/20 Entered 12/29/20 10:45:37                       Desc Main
                                       Document     Page 20 of 78



    G. On February 20, 2020, the Bankruptcy Court entered the Agreed Order Appointing
Chapter 11 Trustee (the “Trustee Order”). By and through the Trustee Order, the Bankruptcy
Court ordered the Office of the United States Trustee (the “U.S. Trustee”) to appoint a chapter 11
trustee pursuant to Section 1104 of the Bankruptcy Code. On February 21, 2020, the U.S. Trustee
appointed Seller as chapter 11 trustee of the Debtors in the Bankruptcy Case.

    H. On April 24, 2020, Seller filed the Trustee’s Motion for Entry of an Order: (1) Approving
Bidding Procedures in Connection with the Sale of Substantially all of the Debtors’ Assets (St.
Alexius), (2) Establishing Procedures for the Assumption and/or Assignment by the Trustee of
Certain Executory Contracts and Unexpired Leases, (3) Approving the Form and Manner of
Notice of Bidding Procedures, (4) Setting Objection Deadlines, and (5) Granting Related Relief
(the “Bidding Procedures Motion”). By and through the Bidding Procedures Motion, Seller
sought approval of certain procedures for the sale of substantially all of the Debtors’ assets
outside the ordinary course of business. On May 12, 2020, the Bankruptcy Court entered an order
granting the Bidding Procedures Motion (the “Bidding Procedures Order”).1

    I. As of the Execution Date, no sale of the substantially all of the Debtors’ assets has
occurred., and no agreement for the sale and purchase of all or any substantial portion of the
assets of the SAHC or SAP or ownership interests in SAHC or SAP is in effect.2

    J. Subject to Bankruptcy Court approval of the transactions contemplated herein, Purchaser
desires to purchase and acquire from Seller, and Seller desires to sell and assign to Purchaser (the
“Sale”), 100% of the issued and outstanding shares of capital stock of SAHC (the “Stock”) and
100% of the membership interests of SAP (the “Membership Interests”) for the consideration
and upon the terms and conditions set forth in this Agreement.

                                                AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing premises, which are hereby
incorporated and made part of this Agreement, and the mutual promises and covenants contained
in this Agreement, the receipt and sufficiency of such consideration are hereby acknowledged,
and for their mutual reliance, the Parties hereto agree as follows:

                                     ARTICLE I
              SALE AND TRANSFER OF STOCK AND MEMBERSHIP INTERESTS;
                           CONSIDERATION AND CLOSING

         1.1    Purchase and Sale. At the Closing, as defined below, subject to the terms and
conditions of this Agreement, Seller shall sell to Purchaser, and Purchaser shall purchase from
Seller, the Stock and the Membership Interests (collectively, the “Purchased Interests”).

       1.2    Purchase Price. Subject to the terms and conditions of this Agreement, the
purchase price for the Purchased Interests (the “Purchase Price”) shall be Seventeen Million

1
  Unless otherwise defined herein, any capitalized term shall have the meaning ascribed to such term in the Bidding
  Procedures Motion or, if not defined therein, under Section 101 of the Bankruptcy Code.
2
  Third Friday needs assurances that there are no other sale contract outstanding regarding the Acquired Companies
  or their assets.
                                                         2
124129505.2
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37             Desc Main
                                  Document     Page 21 of 78



Dollars ($17,000,000.00) (the “Cash ConsiderationPurchase Price”) payable by wire transfer of
immediately available funds at the Closing: as follows:

               (a)     the amount of [_________________]Nine Million Eight Hundred
Thousand Dollars ($___________9,800,000)(the “Pelorus Amount”) to Pelorus Fund, LLC
(“Pelorus”) per wire transfer instructions provided by Pelorus to Purchaser;

               (b) the amount of    [_________________]One Million Five Hundred
Thousand Dollars ($___________1,500,000)(the “Toby Mug Amount”) to Toby MUG
Financing, LLC (“Toby Mug”) per wire transfer instructions provided by Toby Mug to
Purchaser; and

              (c)     the balance of the Purchase Price to Seller per wire transfer instructions
provided by the Trustee to Purchaser.

The Purchase Price is exclusive of any additional fees, costs or expenses Purchaser is obligated
to pay or reimburse under this Agreement.

        1.3    Closing Date. The consummation of the Sale (the “Closing”) shall take place at
[LOCATION] within five (5)[__________] Business Days following the entry of an order of the
Bankruptcy Court approving the Sale Order, as defined below; provided, however, the date on
which the Closing occurs (the “Closing Date”) shall occur not later than December 31January
_____, 20202021 (the “Outside Date”) unless the Outside Date is extended by Carol Fox, in her
sole and absolute discretion and/or Bankruptcy Court approval and has not been obtained. The
Closing shall be deemed effective as of 12:00:01 A.M. Eastern Time on the Closing Date (the
“Effective Time”).

       1.4   Seller Deliverables at Closing. At or before the Closing, Seller shall deliver to the
Title Company the following, duly executed by Seller where appropriate:

               (a)    an Assignment Separate from Certificate, in the form of Exhibit 1.4(a)
attached hereto (the “Stock Assignment”), duly executed by Seller, assigning to Purchaser the
Stock;

               (b)     the stock certificates representing the Stock;

             (c)      an Assignment of Membership Interests, in the form of Exhibit 1.4(c) (the
“Membership Interests Assignment”), duly executed by Seller, assigning to Purchaser the
Membership Interests;

               (d)     certified copy of the Sale Order (defined below);

                (e)    original certificates of good standing, or comparable status, of each
Debtor, issued by the State of Missouri, dated no earlier than a date which is fifteen (15) calendar
days prior to the Closing Date;

              (f)     certifications executed by Seller, pursuant to and in full compliance with
Section 1445 of the Internal Revenue Code and the regulations issued thereunder, declaring that
                                                3
124129505.2
Case 19-61608-grs             Doc 979     Filed 12/29/20 Entered 12/29/20 10:45:37     Desc Main
                                         Document     Page 22 of 78



Seller is not a foreign corporation, foreign partnership, foreign trust or foreign estate, as those
terms are defined in the Internal Revenue Code and Income Tax Regulations;

               (g)   (i) payoff letter, in form and substance reasonably satisfactory to
Purchaser, from Pelorus, setting forth the aggregate amountPelorus Amount to be paid to Pelorus
at the Closing including principal, interest and other amounts, and providing wire transfer
instructions for payment of such amount, and (ii) documentation, in form and substance
reasonably satisfactory to Purchaser, for the complete termination and release of all
Encumbrances in connection therewith;

                (h)    (i) payoff letter, in form and substance reasonably satisfactory to
Purchaser, from Toby Mug, setting forth the aggregate amountToby Mug Amount to be paid to
Toby Mug at the Closing including principal, interest and other amounts, and providing wire
transfer instructions for payment of such amount, and documentation, in form and substance
reasonably satisfactory to Purchaser, for the complete termination and release of all
Encumbrances in connection therewith;

               (i)    commercially reasonable evidence of the satisfaction and release of the
other Encumbrances described in Attachment 1.4(i), in the form of either an Order from
Bankruptcy Court providing for the sale free and clear of all Encumbrances and UCC termination
statements for any and all financing statements (which do not correspond to capital lease as to
equipment) filed with respect to the Assets;

                    (j)      the Settlement Statement (defined below);

               (k)    certificate of Carol Fox, as Trustee, certifying to Purchaser (i) material
compliance with Seller’s covenants set forth in this Agreement, and (ii) that all of the conditions
contained in Article VII have been satisfied except those, if any, waived in writing by Carol Fox,
as Trustee; and

              (l)     any such other instruments, certificates, consents or other documents
which Purchaser and Seller mutually deem reasonably necessary, or which First American Title
Insurance Company (the “Title Company”) requires to carry out the transactions contemplated by
this Agreement and to comply with the terms hereof. ? does this apply to a stock sale 3

       1.5    Purchaser Deliverables at Closing. At or before the Closing, unless otherwise
provided in this Section 1.5, Purchaser shall deliver to the Title Company the following, duly
executed by Purchaser where appropriate:

                (a)    certificate of any officer or authorized agent of Purchaser certifying to
Seller (a) compliance with Purchaser’s covenants set forth in this Agreement, (b) that Purchaser
has obtained all material licenses, permits, certificates of need and authorizations from
governmental agencies or governmental bodies that are necessary or required for completion of
the transactions contemplated by this Agreement or that same have been waived in writing by
Purchaser, and (c) that all of the conditions contained in Article VIII have been satisfied except
those, if any, waived in writing by Purchaser;
3
    Third Friday’s lender may want a title company to be involved.
                                                           4
124129505.2
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37              Desc Main
                                  Document     Page 23 of 78



               (b)     duly executed certificate of an officer of Purchaser certifying to Seller (a)
the incumbency of the officers of Purchaser on the Execution Date and on the Closing Date and
bearing the authentic signatures of all such officers who shall execute this Agreement on behalf
of Purchaser and any additional documents contemplated by this Agreement and (b) the due
adoption and text of the resolutions with respect to Purchaser authorizing the execution, delivery
and performance of this Agreement and all additional documents contemplated by this
Agreement, and that such resolutions have not been amended or rescinded and remain in full
force and effect on the Closing Date;

                (c)     favorable original certificate of good standing, or comparable status, of
Purchaser, issued by the [_____________]Delaware Secretary of State dated no earlier than a
date which is fifteen (15) calendar days prior to the Closing Date;

               (d)     the Stock Assignment, executed by Purchaser;

               (e)     the Membership Interests Assignment, executed by Purchaser;

               (f)     the Settlement Statement; and

               (g)     any such other instruments, certificates, consents or other documents
which Purchaser and Seller mutually deem reasonably necessary, or which the Title Company
requires to carry out the transactions contemplated by this Agreement and to comply with the
terms hereof.

        1.6     [Proration and Utilities. All items of income and expense listed below with
respect to the Purchased Interests shall be prorated in accordance with the principles and the rules
for the specific items set forth hereafter:

                (a)     To the extent not otherwise prorated or provided for pursuant to this
Agreement, at the Closing, or as promptly as possible following the Closing, Purchaser and
Seller shall prorate (as of the Effective Time), if applicable, real estate and personal property
taxes, assessments and other similar charges against real estate of SAHC and SAP (including any
penalties and interest associated therewith), plus all other expenses which are normally prorated
upon the sale of ownership interests in a going concern. As to power and utility charges, “final
readings” as of the Effective Time (or if not feasible, as of the calendar day immediately prior to
the Effective Time) shall be ordered from the utilities; the cost of obtaining such “final readings,”
if any, to be paid for by Purchaser. If the actual ad valorem tax bills have not been issued for the
year or tax period in which the Closing occurs, then such prorationprorations shall be based on
such ad valorem taxes billed for the prior year or tax period and, after the ad valorem tax bills for
the year or tax period of Closing are received by either Purchaser or Seller, Purchaser and Seller
shall adjust such proration, and any amount then owing shall be paid within twenty (20) Business
Days of demand by the party entitled thereto.

               (b)    Seller shall pay (i) the fees of any counsel representing it in connection
with this transaction and (ii) any transfer tax, documentary stamp tax or similar tax which
becomes payable by reason of the assignment or transfer of the Stock and Membership Interests.


                                                 5
124129505.2
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37             Desc Main
                                  Document     Page 24 of 78



              (c)      Purchaser shall pay: (i) the fees of any counsel representing Purchaser in
connection with this transaction; and (ii) any escrow fees incurred in the course of the transaction
contemplated by this Agreement.

               (d)     Unless otherwise reimbursable or separately treated under the terms of this
Agreement, all other costs and expenses incident to this transaction and the Closing shall be paid
by the Party incurring same.

               (e)     No later than five (5) Business Days prior to the Closing Date, Seller shall
cause the Title Company to prepare and provide to Purchaser a draft settlement statement
reflecting adjustments, prorations and credits provided for in this Agreement, including this
Section 1.6 (the “Settlement Statement”). The Parties shall confer in good faith to finalize such
draft Settlement Statement and upon being finalized, shall be executed and delivered by the
Parties at (or prior to) Closing. The executed Settlement Statement shall be binding and
conclusive, subject to manifest error. Any errors in the Settlement Statement shall be corrected
within six (6) months following the Closing.

                (f)     Except as otherwise provided or limited by the provisions of this Section
1.6, this Section 1.6 shall survive the Closing.

         1.7    Allocation of Purchase Price. Attachment 1.7 sets forth the allocation of the
Purchase Price among the Purchased InterestInterests in accordance with Section 1060 of the
Code and the Treasury Regulations promulgated thereunder (the “Allocation Schedule”). The
Allocation Schedule shall be final and binding upon Seller and Purchaser with respect to matters
relating to required tax reporting by each Party. The Parties shall refrain from taking any position
that is inconsistent with the Allocation Schedule with respect to tax reporting.


       1.8     Consents. Purchaser shall be entitled, but not obligated, to seek to obtain any
consents required under the applicable contracts and leases in connection with the transactions
described in this Agreement. Seller shall not be obligated to undertake any efforts to assist
Purchaser in obtaining any such consents. Purchaser’s failure to obtain any or all necessary
consents as of the Closing Date shall not be a condition precedent to either Party’s obligation to
consummate the Closing and perform all transactions contemplated by this Agreement.

         1.9   Disclaimer of Warranties; Release.

          (a)  THE PURCHASED INTERESTS WILL BE SOLD BY SELLER AND
PURCHASED BY PURCHASER AT THE EFFECTIVE TIME, WITH NO
REPRESENTATIONS OR WARRANTIES, EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, AND ANY AND ALL SUCH OTHER REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, ARE HEREBY EXPRESSLY DISCLAIMED.

                (b)     Purchaser acknowledges that Purchaser has examined, reviewed and
inspected all matters which in Purchaser’s judgment bear upon the Purchase Price, the Purchased
Interests, Seller, the Debtors, the Hospital, the Nursing School, the businesses of the Hospital or
the Nursing School and their value and suitability for Purchaser’s purposes and, in addition to the

                                                 6
124129505.2
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37               Desc Main
                                  Document     Page 25 of 78



representations and warranties of Seller in Article II, is relying solely on Purchaser’s own
examination, review and inspection of the Purchased Interests and all other aspects of the
transactions contemplated by this Agreement. Except as expressly provided in this Agreement,
Purchaser hereby releases Seller and Seller’s affiliates from all responsibility and liability
regarding the condition, valuation, salability or utility of the businesses of the Hospital and the
Nursing School and the Purchased Interests, or their suitability for any purpose whatsoever.
Purchaser further acknowledges that the representations and warranties of Seller contained in
Article II of this Agreement are the sole and exclusive representations and warranties made by
Seller to Purchaser (including with respect to the Hospital, the Nursing School and the Purchased
Interests). Purchaser represents and warrants that it is not aware of any Seller representations or
warranties set forth in Article II that are not true, complete and accurate.

                               ARTICLE II
       REPRESENTATIONS AND, WARRANTIES AND COVENANTS OF SELLER

        As an inducement to Purchaser to enter into this Agreement and to consummate the
transactions contemplated by this Agreement, Seller hereby represents and. warrants and
covenants to Purchaser, as of the Execution Date and as of the Closing Date, as follows:

       2.1    Authorization. Subject to Bankruptcy Court approval and any necessary third
party consents, Seller has all necessary power and authority to execute and enter into this
Agreement and to carry out the transactions contemplated hereby.

        2.2    Binding Agreement. This Agreement has been duly and validly executed and
delivered by Seller and, assuming due and valid execution by Purchaser, this Agreement
constitutes a valid and binding obligation of Seller enforceable in accordance with its terms
subject to the Enforceability Exceptions. There are no agreements in effect with respect to the
purchase or transfer of all or any substantial portion of the assets or Equity Securities of either of
the Acquired Companies other than this Agreement.

         2.3   Title to Stock and Membership Interests.

                 (a)     Seller (i) is the record and beneficial owner of the Stock and Membership
Interests, (ii) has full power, right, and authority to (A) make and enter into this Agreement and
(B) sell, assign, transfer and deliver the Stock and the Membership Interests to Purchaser and (iii)
has good and valid title to the Stock and Membership Interests free and clear of all
Encumbrances.

             (b)     Upon the consummation of the transactions contemplated by this
Agreement in accordance with the terms hereof, Purchaser shall own all of the Stock and
Membership Interests, free and clear of all Encumbrances.

             (c)       The Stock constitutes 100% of the issued and outstanding shares of capital
stock of SAHC.

               (d)     The Membership Interests constitute 100% of the membership interests of
SAP.

                                                  7
124129505.2
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37              Desc Main
                                  Document     Page 26 of 78



         2.4   Existence and Good Standing.

               (a)     SAHC is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Missouri and is duly authorized, qualified or licensed to
do business as a foreign corporation in each of the jurisdictions set forth on Schedule 2.4(a),
which are the only jurisdictions in which SAHC is required to be so qualified.

               (b)    SAP is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Missouri and is duly authorized, qualified or
licensed to do business as a foreign limited liability company in each of the jurisdictions set forth
on Schedule 2.4(b), which are the only jurisdictions in which SAP is required to be so qualified.

               (c)     True, correct and complete copies of the Governing Documents of SAHC
and SAP are annexed to Schedule 2.4(c). Such Governing Documents have not been revoked or
rescinded or further amended.

        2.5    Power. Each of SAHC and SAP has the necessary power and authority to (a)
own, operate, and lease its properties and assets as and where currently owned, operated and
leased and (b) carry on its business as currently conducted.

         2.6   Capitalization.

               (a)      The authorized Equity Securities of SAHC consist of _____ shares of
outstanding common stock all of which (i) have been duly authorized and validly issued and are
fully paid and non-assessable, (ii) have been issued in compliance with all applicable Laws,
including securities Laws, and all applicable agreements, and (iii) are owned beneficially and of
record by Seller, in all cases free and clear of any Encumbrances. The Stock represents the only
issued and outstanding Equity Securities of SAHC.

                 (b)     The authorized Equity Securities of SAP consist of _____ outstanding
membership interests all of which (i) have been duly authorized and validly issued and are fully
paid and non-assessable, (ii) have been issued in compliance with all applicable Laws, including
securities Laws, and all applicable agreements, and (iii) are owned beneficially and of record by
Seller, in all cases free and clear of any Encumbrances. The Membership Interests represent the
only issued and outstanding Equity Securities of SAP.

                (c)      There are no outstanding options, warrants, rights, calls, subscriptions,
claims of any character, agreements, obligations, convertible or exchangeable securities, or other
commitments, contingent or otherwise, of any kind obligating either SAHC or SAP to issue,
directly or indirectly, any additional Equity Securities.

               (d)     No former equity owner of either Acquired Company or any of its
predecessors, and no former holder of any right to acquire any interest in either Acquired
Company or any of its predecessors (whether by warrant, option, convertible instrument, or
otherwise) has any claim or right against such Acquired Company or Seller with respect to any
Equity Securities of such Acquired Company.


                                                  8
124129505.2
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37               Desc Main
                                  Document     Page 27 of 78



              (e)      There are no Contracts relating to the issuance, sale, transfer, or voting of
any Equity Securities or other securities of SAHC or SAP.

                (f)     Neither SAHC nor SAP has an ownership interest in any Entity or is a
participant in any joint venture or partnership.

        2.7    No Conflict. Except as set forth on Schedule 2.7, neither the execution of this
Agreement, nor the performance by Seller of its obligations hereunder, will : (a) result in the
creation or imposition of any Encumbrance on the Stock or Membership Interests or the Assets
of SAHC or SAP,; or binvalidate(b) invalidate or adversely affect any material Permit required
for the conduct of the business of either SAHC or SAP.

        2.8   No Consents. Except as set forth on Schedule 2.8, no Consent of any Person or
Governmental Authority is required to be obtained by Seller in connection with the execution
and delivery by Seller of this Agreement, or the consummation of the transactions contemplated
hereby.

         2.9   Financial Statements.

                (a)     Seller has provided to Purchaser (i) the unaudited balance sheets of SAHC
as of November 30, 2020 (the “Interim Balance Sheets”) and (ii) unaudited income statements
of SAHC for the eleven-month period ending November 30, 2020, and (iii) unaudited financial
statements for the years 2018 and 2019 (the items described in clauses (i), (ii) and (iii) being
collectively called the “Historical Financial Statements”).

              (b)    Seller will promptly provide to Purchaser any balance sheets and income
statements of SAHC prepared subsequent to November 30, 2020 and prior to the Closing Date
(the “Subsequent Financial Statements”).

               (c)     (b) Each of the income statements contained in the Historical Financial
Statements (i) are true, complete and correct in all material respects and (ii) present, fairly in all
material respects the results of the operations of SAHC as of and for the respective periods
covered thereby to the best of Seller’s knowledge.

                (d)    (c) To the best of Seller’s knowledge Each, each of the balance sheets
contained in the Historical Financial Statements (i) are true, complete and correct in all material
respects and (ii) present, fairly in all material respects the financial condition of SAHC as of the
respective dates indicated thereon.

                (e)     Each of the income statements contained in the Subsequent Financial
Statements (i) will be true, complete and correct in all material respects and (ii) will present,
fairly in all material respects the results of the operations of SAHC as of and for the respective
periods covered thereby to the best of Seller’s knowledge.

               (f)     To the best of Seller’s knowledge, each of the balance sheets contained in
the Subsequent Financial Statements (i) will be true, complete and correct in all material respects
and (ii) will present, fairly in all material respects the financial condition of SAHC as of the
respective dates indicated thereon.
                                                  9
124129505.2
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37            Desc Main
                                  Document     Page 28 of 78



        2.10 Legal Proceedings. Except as described on Schedule 2.10, or as filed in the
Bankruptcy Court, to Seller’s knowledge there are no Proceedings asserted or pending against
Seller in which an adverse determination could reasonably be expected to adversely affect
Seller’s ability to consummate the transactions contemplated hereby.

         2.11   [Intentionally Omitted].

         2.12 OFAC. None of Seller, SAHC and SAP: (a) is currently identified on the
Specially Designated Nationals and Blocked Persons List maintained by the Office of Foreign
Assets Control, Department of the Treasury (“OFAC”) or on any other similar list maintained by
OFAC pursuant to any authorizing statute, executive order or regulation (collectively, the “List”);
(b) is a person or entity with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction or other prohibition of United States law,
regulation or Executive Order of the President of the United States; or (c) is an Embargoed
Person (as hereinafter defined). To Seller’s knowledge, none of the funds or other assets of Seller
or either of the Acquired Companies constitutes property of, or is beneficially owned, directly or
indirectly, by any Embargoed Person. To Seller’s knowledge, no Embargoed Person has any
interest of any nature whatsoever in Seller or either of the Acquired Companies (whether directly
or indirectly). The term “Embargoed Person” means any Person that is subject to trade
restrictions under United States law, including but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1
et seq., and any Executive Orders or regulations promulgated thereunder.

        2.13 No Violations. Except as set forth on Schedule 2.13, and other than any
Proceeding brought in the Bankruptcy Court, to Seller’s knowledge, neither Seller nor either of
the Acquired Companies has received any written notice from any Governmental Authority on or
after _________ __since February 21, 20__2019, of any uncured violations of any Law affecting
Seller or either of the Acquired Companies which has not been heretofore corrected or otherwise
resolved.

         2.14   [Intentionally Omitted].

         2.15   [Intentionally Omitted].

         2.16   [Intentionally Omitted]

        2.17 Accounts Receivable. To the knowledge of Seller, all accounts receivable of
SAHC result from the bona fide provision of products or services in the ordinary course of
business. All proceeds of Accounts Receivableaccounts receivable are currently deposited either
electronically or manually into these bank accounts provided to Purchaser in Seller’s electronic
data room with respect to SAHC and SAP (the “Data Room”).

        2.18 Payor Contracts. To the knowledge of Seller, and subject to Section 365 of the
Bankruptcy Code, Seller has provided Purchaser with a complete list of all material written
contracts of SAHC with private third party payors including insurance companies and HMOs.
Seller has provided to Purchaser within the Data Room a true and correct copy of all material
Payor Contracts known to Seller.

                                                10
124129505.2
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37              Desc Main
                                  Document     Page 29 of 78



        2.19 Provider Relief Funds. To the knowledge of Seller based on currently available
guidance from the federal government: (a) neither Seller nor the Debtors have received any
Provider Relief Funds under the CARES Act (“Provider Relief Funds”) to which Seller or the
Debtors were not entitled; and (b) Seller and Debtors have been honest and truthful in any filings
made with or statements made to the federal government, or any department, agency,
administration or other part thereof, in order to obtain or receive Provider Relief Funds. Seller
has provided in the Data Room true, correct and complete copies all applications, correspondence
and other written communications between the any department, agency, administration or other
part of the federal government and Seller or SAHC pertaining to Provider Relief Funds or the
CARES Act.

        2.20 Paycheck Protection Program Loan. SAHC applied for and received a loan in the
amount of Five Million One Hundred Five Thousand Nine Hundred Seventy and No/100 Dollars
($5,105,970.00) from U.S. Bank (the “PPP Loan”) under the U.S. Small Business
Administration’s (the “SBA”) Paycheck Protection Program (the “PPP”). To the knowledge of
Seller based on currently available guidance from the SBA: (a) neither Seller nor SAHC have
received any funds through the PPP to which Seller or SAHC were not entitled; (b) Seller and
SAHC have been honest and truthful in any filings made with or statements made to the SBA or
U.S. Bank in order to obtain or receive funds through the PPP; and (c) Seller and/or Debtors
have, or prior to the Closing Date will have, properly completed, signed and filed any and all
applications and documentation necessary to seek forgiveness of all or part of the PPP Loan
under the terms of the PPP. Seller has provided in the Data Room true, correct and complete
copies all applications, correspondence and other written communications between the any
department, agency, administration or other part of the federal government and Seller or SAHC,
or between Seller or SAHC and its PPP Loan lender, pertaining to the PPP Loan.

         2.21 No Undisclosed Liabilities. To the best of Seller’s knowledge Neither, neither of
the Acquired Companies has any material Liabilities except for: (a) liabilities specifically listed
in the liabilities column of the Interim Balance Sheets that have not been satisfied; (b) accounts
payable of the Acquired Companies of the type that would be required to be reflected as current
liabilities on a balance sheet prepared in accordance with GAAP incurred by the Acquired
Companies in the Ordinary Course of Business since the date of the Interim Balance Sheets; (c)
obligations under Contracts, none of which obligations results from, arises out of, relates to, is in
the nature of, or was caused by, any breach of Contract, tort, infringement or violation of Law;
and (ivd) liabilities expressly set forth on the bankruptcy schedules none of which results from,
arises out of, relates to, is in the nature of, or was caused by any breach of Contract, tort,
infringement or violation of Law.

       2.22 Changes. Since February 21, 2019, each Acquired Company has been operated
in the Ordinary Course of Business, and, to the best of Seller’s knowledge, without limiting the
generality of the foregoing, except as set forth in Schedule 2.212.22, there has not been:

               (a)     any Material Adverse Effect;

               (b)     any change, except in the Ordinary Course of Business, in the contingent
obligations of either Acquired Company by way of guaranty, endorsement, indemnity, warranty
or otherwise;
                                                 11
124129505.2
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37             Desc Main
                                  Document     Page 30 of 78



                (c)    any material damage, destruction or loss, whether or not covered by
insurance, to the tangible Assets of either Acquired Company;

               (d)     any direct or indirect loans made by either Acquired Company to any
Related Party of either Acquired Company;

               (e)    any Indebtedness or other Liability incurred, assumed or guaranteed by
either Acquired Company, except for any Indebtedness or other Liability of less than $25,000
individually or $50,000 in the aggregate or trade payables or similar liabilities incurred in the
Ordinary Course of Business;

               (f)     any amendment (whether or not in writing) to any Material Contract;

                (g)     (f) any sale, lease, transfer or assignment by either Acquired Company of
any of its assets, tangible or intangible, involving more than $20,000 in the aggregate, other than
for a fair consideration in the Ordinary Course of Business;

               (h)    (g) entry by either Acquired Company into any Contract (or series of
Contracts) (i) involving more than $20,000 of expenditures, or (ii) outside of the Ordinary
Course of Business;

                (i)    any acceleration, termination or cancellation by any Person of a Contract
(or series of related Contracts) to which either Acquired Company is or was bound involving
annual payments to either Acquired Company in an aggregate amount in excess of $50,000, other
than a Contract that expired pursuant to its terms;

               (j)     (h) any termination, or failure to maintain, any insurance policy covering
any of the Assets of either Acquired Company or the Business;

               (k)     (i) any ceasing of the payment of either Acquired Company’s accounts
payable, or deviation from or material alteration to either Acquired Company’s practices, policies
or procedures in paying accounts payable; any commitment by either Acquired Company to make
any capital expenditure (or series of related capital expenditures) involving more than $100,000
in the aggregate;

               (l)      (j) any capital investment in, or any loan to, or any acquisition of the
securities or assets of any other Person (or series of related capital investments, loans or
acquisitions) by either Acquired Company;

                (m)    (k) any material change by either Acquired Company in any of its payment
policies with its landlords, vendors, suppliers or other creditors or any of its collection policies
with respect to any payors;

               (n)    (l) any cancellation, compromise, waiver or release by either Acquired
Company of any right or claim (or series of related rights and claims) involving more than
$20,000 in the aggregate;


                                                12
124129505.2
Case 19-61608-grs            Doc 979     Filed 12/29/20 Entered 12/29/20 10:45:37           Desc Main
                                        Document     Page 31 of 78



               (o)     (m) any adverse change that is material in the relationship of either
Acquired Company with any medical facility that is a party to any Material Contract or any of its
material suppliers or other material relationships;

               (p)     (n) any acquisition, by merger or consolidation, or by purchase of a
substantial portion of the assets or Equity Securities, or by any other manner, of any Person or
any other acquisition of any assets except in the Ordinary Course of Business; or

                   (q)      (o) any change by either Acquired Company to its accounting methods or
principles; or

             (r)     (p) any Contract to which either Acquired Company is a party or
commitment of either Acquired Company to do any of the foregoing.

           2.23    Material Contracts

           .4

               (a)   To the best of the Seller’s knowledge, Schedule 2.222.23 sets forth an
accurate and complete list of the following Contracts, whether or not written, to which either
Acquired Company is a party or the properties, rights or Assets of either Acquired Company are
bound (each, a “Material Contract” and collectively, the “Material Contracts”):

                           (i)     any Contract pursuant to which either Acquired Company is
                   obligated or entitled to provide hospital or medical services, management services
                   or similar services to any hospital, medical facility, physician group or otherwise;

                           (ii)   any Contract pursuant to which either Acquired Company is
                   currently receiving or has received, since February 21, 2019, any revenue;

                          (iii) any Contract between either Acquired Company and any other
                   healthcare provider, network or facility or similar Person;

                          (iv)  any Contract between either Acquired Company, on the one hand,
                   and such Acquired Company’s Related Parties or Affiliates, on the other hand;

                          (v)     any Contract limiting the freedom of either Acquired Company to
                   engage in any line of business or to compete with any other Person;

                          (vi)   any Contract containing any exclusivity, non-solicitation provision,
                   “most favored nation,” preferential pricing or similar provision;

                          (vii) any bond, debenture, mortgage, note or other similar Indebtedness,
                   or any Contract to create or issue any mortgage, note or other similar Indebtedness
                   involving an amount of more than $20,000;


4
    NTD: We need, please, a copy of the McBee contract regarding the billing services.
                                                         13
124129505.2
Case 19-61608-grs     Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37             Desc Main
                                Document     Page 32 of 78



                     (viii) any Contract pursuant to which (A) either Acquired Company has
              guaranteed the performance, Liabilities or obligations of any other Person, or (B)
              any Person has guaranteed the performance, Liabilities or obligations of either
              Acquired Company;

                     (ix)    any Contract that constitutes a surety bond, performance bond,
              guarantee or similar instrument to which either Acquired Company is a party;

                    (x)   any management, consulting, agency or similar Contract or
              commitment;

                   (xi)    any Contract relating to either Acquired Company’s participation or
              membership in any joint venture, partnership or similar arrangement;

                     (xii) any lease, sublease or similar Contract with any Person under
              which either Acquired Company is a lessee or sublessee of any real property;

                      (xiii) any lease, sublease or similar Contract with any Person under
              which either Acquired Company is a lessor or sublessor of, or makes available for
              use to any Person (other than either Acquired Company), (A) any real property or
              (B) any portion of any premises otherwise occupied by either Acquired Company;

                     (xiv) any Contract that involves (A) the acquisition, merger or purchase
              of all or substantially all of the assets or business of any Person, or (B) the
              purchase or sale of assets, or a series of purchases and sales of assets, involving
              aggregate consideration of $20,000 or more outside of the Ordinary Course of
              Business;

                      (xv) any Contract or Judgment to which either Acquired Company is a
              party or by which it is bound that involves obligations (contingent or otherwise)
              ofby, or payments to, either Acquired Company in excess of $20,000 per fiscal
              year, or that may not be terminated without penalty on 30 days’ notice or less;

                      (xvi) any Contract pursuant to which either Acquired Company has
              indemnified or agreed to indemnify any Person for, or assumed any Liability
              relating to, Hazardous Materials subject to Environmental Laws;

                     (xvii) any Contract evidencing the settlement of any Proceeding;

                      (xviii) any material Contract other than as set forth above not entered into
              in the Ordinary Course of Business; and

                     (xix) any Contract other than as set forth in Schedule 2.22(a) above to
              which either Acquired Company is a party or by which any of the Assets of either
              Acquired Company is bound or subject that is material to either Acquired
              Company or the use or operation of its Assets.


                                               14
124129505.2
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37           Desc Main
                                  Document     Page 33 of 78



               (b)    Seller, based on reasonable efforts, has delivered to Purchaser accurate and
complete copies of each written Contract in its possessiomnpossession listed on Schedule 2.22(a)
including all amendments, modifications and supplements thereto and, with respect to each
unwritten Material Contract, Schedule 2.22(a) contains a summary of the material terms of such
unwritten Material Contract.

               (c)     To the knowledge of Seller, since February 21, 2019: (i) neither Acquired
Company nor the other party or parties thereto, is in breach or non-compliance of any term of any
Material Contract; (ii) neither Acquired Company has received notice in writing or in any other
manner, of any default or breach or threat thereof, with respect to any Material Contract; (iii)
neither Acquired Company has received any written notice, or any notice other than a written
notice, of the intention of any third party to terminate any Material Contract, and no Person
intends to terminate any Material Contract; (iv) no Person is renegotiating, or has the express
contractual right to renegotiate, any amount paid or payable to either Acquired Company under
any Material Contract or any other term or provision of any Material Contract, except as may be
provided in such Material Contracts. To the knowledge of Seller, there is no material claim
pending or threatened against either Acquired Company relating to any services performed by
either Acquired Company under any such Material Contract.

         2.24   Assets of Acquired Companies.

               (a)    Schedule 2.232.24(a) sets forth an accurate and complete list of all
material assets (including equipment, furniture, fixtures, vehicles, machinery, tools and
appliances) owned by eacheither Acquired Company or leased by eacheither Acquired Company
from third parties and used in the operation of the Business with an original value in excess of
$25,000.

                 (b)   The applicable Acquired Company has good, assignable and marketable
title to all of the owned assets identified on Schedule 2.232.24(a), free and clear of any and all
Encumbrances (other than the Encumbrances identified on Schedule 2.232.24(b) (the “Permitted
Encumbrances”).

               (c)   The assets identified on Schedule 2.232.24(a) represent all of the material
assets necessary to operate the Hospital, the Nursing School and the other businesses of the
Acquired Companies in the manner currently conducted.

                (d)     Each item of tangible personal property identified on Schedule 2.232.24(a)
is in the possession of either or both of the Acquired Companies.

         2.25   Real Property.

             (a)     Schedule 2.242.25(a) contains an accurate and complete list of all real
property owned by each Acquired Company (the “Owned Real Property”).

              (b)    Schedule 2.242.25(b) contains an accurate and complete description of the
real property that is leased or subleased by each Acquired Company (the “Leased Real
Property”). Except for the Leased Real Property, there is no other real property leased or
                                                15
124129505.2
Case 19-61608-grs      Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37              Desc Main
                                 Document     Page 34 of 78



subleased by either Acquired Company that is associated with, related to or used in connection
with the Business. Seller has delivered, or caused to be delivered, to Purchaser true, correct and
complete copies of all leases, agreements and subleases, and any amendments thereto and
guaranties thereof, with respect to the Leased Real Property (collectively, the “Leases”).

                 (c)   With respect to the Owned Real Property and the Leased Real Property
(collectively, the “Real Property”):


                       (i)     there are no pending or, to the knowledge of Seller, threatened
               Proceedings affecting any of the Real Property (including Proceedings in
               condemnation, eminent domain, unlawful detainer, collections, alleged building
               code, health and safety or zoning violations, personal injuries or property damages
               alleged to have occurred at, on or in the Real Property or by reason of the
               condition or use of the Real Property), nor are there any Judgments in effect
               against either Acquired Company with respect to the lease or operation of the Real
               Property;

                       (ii)    except as set forth on Schedule 2.242.25(c)(ii), there are no
               occupancy agreements, leases, subleases, licenses, easements, concessions,
               tenancies or other agreements of a similar nature, written or oral, or any
               amendments thereto, to which Seller or either of the Acquired Companies is a
               party, granting to any Person the right of use or occupancy of all or any portion of
               the Real Property;

                      (iii) except as set forth on Schedule 2.242.25(c)(iii), other than either
               Acquired Company, there are no Persons in possession of the Real Property;

                       (iv)     there are no (A) outstanding options or rights of first refusal in
               favor of either Acquired Company to purchase the Real Property, or any portion
               thereof or interest therein, or (B) material agreements of any nature whatsoever
               (recorded or unrecorded), preventing or limiting either Acquired Company’s right
               or ability to use the Real Property or any portion thereof or interest therein;

                        (v)    to Sellers’the knowledge of Seller, no violation of Law or of any
               restrictive covenant by either Acquired Company exists with respect to any of the
               Real Property;

                      (vi)    to the knowledge of Seller, all of the landlords’ material obligations
               under the Leases which have accrued have been performed and no claim,
               controversy, dispute, quarrel or disagreement exists between either Acquired
               Company and any owner or landlord of the Real Property;

                       (vii) the Leases are in full force and effect, and there are no existing
               defaults by either Acquired Company or, to the knowledge of Seller, any other
               party to any Lease, or any events that with the passage of time or the giving of
               notice, or both, would constitute an event of default by either Acquired Company

                                                16
124129505.2
Case 19-61608-grs        Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37             Desc Main
                                   Document     Page 35 of 78



                under any Lease to which it is a party, or, to the knowledge of Seller, by any other
                party to any Lease;

                        (viii) except as described on Schedule 2.242.25(c)(viii), no consent,
                waiver, approval or authorization is required from the landlord or lessee under any
                Lease as a result of the execution of this Agreement or the consummation of the
                transactions contemplated by this Agreement;

                        (ix)   neither Acquired Company is obligated to pay any leasing fees or
                commissions, brokerage fees or commissions, finder’s fees or commissions or any
                compensation of any nature whatsoever to any Person with respect to the Real
                Property (including due to the exercise of an extension option or any other rights
                by either Acquired Company under any of the Leases); and

                        (x)     to Seller’s knowledge, no condemnation Proceedings relating to the
                Real Property are pending or, to the knowledge of Seller, threatened, and neither
                Seller nor either of the Acquired Companies has received written notice of any
                condemnation Proceedings related to the Real Property.

         2.26   Intellectual Property.

                 (a)     Schedule 2.252.26(a) sets forth an accurate and complete list of all
         material Software and every other material proprietary product or service necessary for,
         and used in connection with, the Business as currently conducted, excluding generally
         available “off the shelf” Software, and such Schedule sets forth whether the Software is
         owned or licensed by either Acquired Company. Each Acquired Company has obtained
         and possesses valid licenses to use all of the Software programs present on the computers
         and other Software-enabled electronic devices that it owns or leases or that it has
         otherwise provided to its employees for their use in connection with the Business. The
         Acquired Companies have received all necessary consents from third parties with respect
         to the Intellectual Property.

                 (b)      Each Acquired Company has implemented commercially reasonable
         measures, consistent with current industry standards, to protect the confidentiality,
         integrity and security of the IT Systems (the software, hardware, firmware, interfaces,
         networks, and related systems, owned, licensed or operated by either Acquired Company
         (collectively, the “IT Systems”)) (, and all information stored or contained therein or
         transmitted thereby), against any unauthorized use, access, modification or corruption and
         to ensure that such IT Systems are free from Contaminants. Each Acquired Company has,
         to itsSeller’s knowledge, complied in all material respects with all applicable Laws and all
         publicly posted policies, notices, and statements concerning the collection, use,
         processing, storage, transfer, and security of personal information in the conduct of the
         each Acquired Company’s business. Neither Acquired Company has (i) experienced any
         actual, alleged, or suspected data breach or other material security incident involving
         personal information in theirits possession or control or (ii) been subject to or received
         any written notice of any audit, investigation, complaint, or other action by any
         Governmental Authority or other Person concerning the collection, use, processing,
                                                 17
124129505.2
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37            Desc Main
                                  Document     Page 36 of 78



         storage, transfer, or protection of personal information or actual, alleged, or suspected
         violation of any applicable Law concerning privacy, data security, or data breach
         notification.

                 (c)     Schedule 2.252.26(ec) sets forth an accurate and complete list of all
         material Intellectual Property necessary for, and used in connection with, the Business as
         currently conducted. The rights of each Acquired Company in the Intellectual Property
         used in or necessary for the conduct of the Business as currently conducted are valid,
         subsisting and enforceable. Each Acquired Company has taken all reasonable steps to
         maintain the Intellectual Property and to protect and preserve the confidentiality of all
         trade secrets included in the Intellectual Property, including by requiring all Persons
         having access thereto to execute written non-disclosure agreements.

         2.27 Proceedings; and Judgments. Except as set forth on Schedule 2.262.27, there is
no Proceeding pending or, to the knowledge of Seller, threatened, against either Acquired
Company or any Affiliate of either Acquired Company. To the knowledge of Seller, no event or
circumstance has occurred that could reasonably be expected to give rise to or serve as the basis
for any Proceeding that, individually or in the aggregate, has resulted or could reasonably be
expected to result in a material Liability to either Acquired Company, any Affiliate of either
Acquired Company or the Business. Except as set forth on Schedule 2.262.27, there is no
outstanding Judgment (a) to which either Acquired Company is a party, or (b) that prohibits or
impairs or could reasonably be expected to prohibit or impair the consummation of the
transactions under this Agreement. There is no Proceeding currently pending that was initiated by
either Acquired Company against any other Person or which either Acquired Company intends to
initiate against any other Person.




                                                18
124129505.2
Case 19-61608-grs          Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37             Desc Main
                                     Document     Page 37 of 78




         2.28   Compliance with Laws.

                (a)      Except as set forth on Schedule 2.272.28: (i) each Acquired Company is,
and at all times since February 21, 20202019 has been, in material compliance with all Laws that
are applicable to it (including, but not limited to, all required filings and disclosures), the conduct
of the Business or the ownership or use of either Acquired Company’s Assets; (ii) to the
knowledge of Seller, no event has occurred, and no condition or circumstance exists, that is
reasonably likely (with or without notice or lapse of time, and without regard to any cure period)
to constitute or result in a material violation by either Acquired Company of, or a material failure
on the part of either Acquired Company to comply with, any Law; and (iii) since February 21,
20202019, neither Acquired Company has received any notice in writing, or, to the knowledge of
Seller, in any other manner, from any Governmental Authority or any other Person regarding any
actual, alleged, possible or potential material violation of, or failure to comply with, any Law,
except as a result of regulatory inspections in the ordinary courseOrdinary Course of
businessBusiness.

                (b)     Neither Acquired Company nor, to the knowledge of Seller, any
Representative of either Acquired Company has engaged in any illegal or fraudulent conduct on
behalf of, or for the benefit of, either Acquired Company. Neither Acquired Company, nor, to the
knowledge of Seller, any of Representatives of Seller or either Acquired Company, on behalf of,
or for the benefit of, either Acquired Company, has used any Entity or other funds for unlawful
contributions, payments, gifts or entertainment, or made any unlawful expenditures relating to
political or business activity or established or maintained any unlawful or unrecorded funds in
violation of Law. Neither Acquired Company, nor, to the knowledge of Seller, any of its
Representatives, has accepted or received any unlawful contributions, payments, gifts or
expenditures in violation of Law.

               (c)     Any To the Seller’s knowledge, since February 21, 2019: (a) no
Governmental Authority that has threatened in writing, or, to the knowledge of Seller, in any
other manner, to suspend or terminate any of the operations of either Acquired Company, has
been cleared; and, to the knowledge of Seller, (b) no event has occurred or circumstances
existhave existed that could reasonably be expected to give any Governmental Authority reason
or cause to suspend or terminate any of the operations of either Acquired Company.

         2.29   Permits.

                (a)     Schedule 2.282.29 sets forth an accurate and complete list of each Permit
held by each Acquired Company, and Seller has delivered to Purchaser accurate and complete
copies of all such Permits and, to the Seller’s knowledge, amendments thereto, held by each
Acquired Company including the next renewal dates thereof. The Permits identified in Schedule
2.282.29: (i) are valid and in full force and effect; and (ii) constitute all of the Permits necessary
(A) to enable the Acquired Companies to conduct the Business in the manner it is currently
conducted, and (B) to permit the Acquired Companies to own and use the Assets of the Acquired
Companies in the manner in which they are currently owned and used.

                                                  19
124129505.2
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37           Desc Main
                                  Document     Page 38 of 78



                (b)    Each Acquired Company is in substantial material compliance with the
terms and requirements of the Permits identified or required to be identified on Schedule
2.282.29. To the knowledge of Seller, since February 21, 2019, no event has occurred and no
condition or circumstance exists,has existed that is reasonably likely (with or without notice or
lapse of time) to (i) constitute or result directly or indirectly in a material violation of or a
material failure to comply with any term or requirement of any Permit identified or required to be
identified on Schedule 2.282.29, or (ii) result in the revocation, withdrawal, suspension,
cancellation, termination or modification of any Permit identified or required to be identified on
Schedule 2.282.29.


                (c)     Since February 21, 20202019, except as set forth on Schedule 2.282.29,
neither Acquired Company has received any notice in writing or, to the knowledge of Seller,
other than in writing, from any Governmental Authority regarding (i) any actual or possible
violation of, or failure to comply with, any term or requirement of any Permit, or (ii) any actual
or possible revocation, withdrawal, suspension, cancellation, termination or modification of any
Permit. No Governmental Authority has at any time challenged in writing or, to the knowledge of
Seller, other than in writing, the right of either Acquired Company to conduct the Business, or
any portion thereof, as currently conducted.

               (d)    All applications required to have been filed for the renewal of the Permits
identified in Schedule 2.282.29 have been duly filed on a timely basis with the appropriate
Governmental Authorities, and each other notice or filing required to have been given or made
with respect to such Permits has been duly given or made on a timely basis with the appropriate
Governmental Authorities.

         2.30   Payor Participation.

                (a)     SAHC (i) is eligible and certified for participation and reimbursement
under Titles XVIII and XIX of the Social Security Act (the “Medicare and Medicaid
Programs”) and the TRICARE Program (the Medicare and Medicaid Programs, the TRICARE
Program, and such other similar federal or state reimbursement or governmental health care
programs for which SAHC is eligible (including “Federal health care programs” as defined in 42
U.S.C. § 1320a-7b(f)) are referred to collectively as the “Governmental Programs”), (ii) currently
participates in the Governmental Programs pursuant to provider agreements and in private,
non-Governmental Programs (including any private insurance program) under which SAHC
directly or indirectly is presently receiving payments (such private, non-Governmental Programs
are referred to collectively as the “Private Programs”), (iii) is in good standing with
Governmental Programs and Private Programs, and (iv) has no outstanding overpayments or
refunds due to the Governmental Programs or the Private Programs in excess of $20,000 in the
aggregate, except those occurring in the Ordinary Course of Business or as may otherwise be
identified on the Interim Balance SheetSheets. SAHC has filed all claims and reports required to
be filed prior to the date hereof (and SAHC will have timely filed all claims and reports required
to be filed prior to the Closing Date) with respect to the Governmental Programs and the Private
Programs, all fiscal intermediaries and/or carriers and other insurance carriers, and all such
claims and reports are complete and accurate in all material respects and have been prepared in
material compliance with Laws governing reimbursement and payment claims.
                                               20
124129505.2
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37             Desc Main
                                  Document     Page 39 of 78



              (b)    To the knowledge of Seller, all billing practices of SAHC with respect to
all Governmental Programs and all Private Programs have been in compliance in all material
respects with all applicable Laws applicable to such Governmental Programs and Private
Programs.

                (c)    (b) There are no pending or, to the knowledge of Seller, threatened
appeals, adjustments, challenges, inquiries, audits, investigations or Proceedings or written
notices of intent to audit and no audits or inquiries with respect to such prior claims or reports,
except for such appeals or individual claim denials that have occurred in the Ordinary Course of
Business and that are not material to the operations of the Business. SAHC has not been audited,
surveyed or otherwise examined in connection with any Governmental Programs or Private
Programs outside the Ordinary Course of Business and except for industry-wide inquiries of
general nature.

        2.31 Privacy and Security Compliance. Neither Acquired Company is currently in
violation of the applicable requirements of the Laws governing the privacy of individually
identifiable health information and the Laws governing the security of such information
maintained in electronic form promulgated pursuant to HIPAA. Neither Acquired Company has
received any complaint in writing, or, to the knowledge of Seller, in any other manner, nor, to the
knowledge of Seller, has any complaint in writing, or, to the knowledge of Seller, in any other
manner, been made to any third party, from any patient or guardian thereof regarding the
improper disclosure of such patient’s protected health information by either Acquired Company,
any Affiliate thereof or any of their Representatives.

         2.32   Health Care Laws.

                 (a)     Neither Acquired Company, nor toTo the knowledge of Seller, since
February 19, 2020, neither Acquired Company, any Affiliate thereof, nor any of the
Representatives of either Acquired Company has since February 21, 2020 engaged in any
activities which are prohibited under any Law relating to healthcare regulatory matters, including,
without limitation: (i) 42 U.S.C. §§ 1320a-7, 7a and 7b, which are commonly referred to as the
“Federal Fraud Statutes”; (ii) 42 U.S.C. § 1395nn, which is commonly referred to as the “Stark
Law”; (iii) 31 U.S.C. §§ 3729-3733, which is commonly referred to as the “False Claims Act”; (iv)
42 U.S.C. §§ 1320d through 1320d-8 and 42 C.F.R. §§ 160, 162 and 164, which are commonly
referred to as the “Health Insurance Portability and Accountability Act of 1996”; (v) 18 U.S.C. §
666, which is commonly referred to as the “Federal Bribery Statute;” and (vi) any similar federal,
state or local statutes or regulations.

                (b)     The prohibited activities described in Section 2.32(a) include, but are not
limited to, the following:

                       (i)     knowingly and willfully making or causing to be made a false
                statement or representation of a material fact in any application for any benefit or
                payment;




                                                 21
124129505.2
Case 19-61608-grs     Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37               Desc Main
                                Document     Page 40 of 78



                      (ii)   knowingly and willfully making or causing to be made any false
              statement or representation of a material fact for use in determining rights to any
              benefit or payment;

                      (iii) presenting or causing to be presented a claim for reimbursement
              that is for an item or service that was known or should reasonably have been
              known to be (A) not provided as claimed or (B) false or fraudulent;

                      (iv)    failing to disclose knowledge of the occurrence of any event
              affecting the initial or continued right to any benefit or payment on its own behalf
              or on behalf of another, with intent to fraudulently secure such benefit or payment;

                      (v)    knowingly or willfully offering, paying, soliciting or receiving any
              remuneration (including any kickback, bribe or rebate), directly or indirectly,
              overtly or covertly, in cash or in kind (A) in return for referring an individual to a
              Person for the furnishing or withholding, or arranging for the furnishing or
              withholding, of any item or service for which payment may be made in whole or
              in part by any Governmental Program or Private Program, or (B) in return for
              purchasing, leasing, ordering or arranging for, or recommending purchasing,
              leasing, ordering or arranging for any good, facility, service or item for which
              payment may be made in whole or in part by any Governmental Program or
              Private Program; or

                     (vi)     knowingly and willfully making or causing to be made, or knowingly
              and willfully inducing or seeking to induce the making of, any false statement or
              representation (or omitting to state a fact required to be stated therein or necessary
              to make the statements contained therein not misleading) of a material fact with
              respect to (A) a facility in order that the facility may qualify for any Governmental
              Program or Private Program or (B) information required to be provided under §
              1124A of the Social Security Act (42 U.S.C. § 1320a 3).

            (c)    (b) NeitherTo the knowledge of Seller, since February 19, 2019, neither
Acquired Company nor any of its Representatives:

                     (i)   has been convicted of or charged with any violation of Law related
              to any Governmental Program;

                      (ii)   has been convicted of, charged with, or, to the knowledge of Seller,
              investigated for, any violation of Law related to fraud, theft, embezzlement,
              breach of fiduciary responsibility, financial misconduct, obstruction of an
              investigation or controlled substances;

                     (iii) to the knowledge of Seller, is or has been the subject of any inquiry
              or investigation by any Governmental Authority with respect to health care
              matters; or



                                               22
124129505.2
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37               Desc Main
                                  Document     Page 41 of 78



                       (iv)    (i) is excluded, suspended or debarred from participation, or is
               otherwise ineligible to participate, in any Governmental Program or has
               committed any violation of Law that could reasonably be expected to serve as the
               basis for any such exclusion, suspension, debarment or other ineligibility.

                 (d)     (c) Neither Acquired Company has received any written notice indicating
that its qualification as a participating provider in any Governmental Program or Private Program
may be terminated or withdrawn, nor does either Acquired Company have reason to believe that
such qualification may be terminated or withdrawn.

                 (e)       (d) To the knowledge of Seller, no Person (whether a terminated employee,
contractor or otherwise) has raised allegations relative to either Acquired Company that would
qualify such Person as a relator under the Federal False Claims Act (31 U.S.C. §§ 3729-3733),
including allegations of non-compliance with any state or federal anti-kickback, physician
self-referral or billing or coding requirements.

        2.33 Certificates of Need. No application for any Certificate of Need, Exemption
Certificate or declaratory ruling (collectively, the “Applications”) has been made by either
Acquired Company with any Governmental Authority that is currently pending or open before
such Governmental Authority or has been approved but relates to projects not yet completed.

        2.34 Accreditation. Schedule 2.332.34 sets forth an accurate and complete list of all
accreditations and certifications held by either of the Acquired Companies or the Facilities. All
such accreditations/certifications are and shall be effective, unrestricted and in good standing as
of the date hereof and as of the Closing Date. Since February 2119, 2020 , no event has
occurred or other fact exists with respect to such accreditations/certifications that allows, or after
notice or the lapse of time or both, would allow, revocation or termination of any such
accreditations/certifications, or would result in any other impairment in the rights of any holder
thereof. There is no pending or, to the knowledge of Seller, threatened Proceeding by any
accrediting body to revoke, cancel, rescind, suspend, restrict, modify, or not renew any such
accreditation/. Since the date of its most recent survey by The Joint Commission, neither Seller
nor the Hospital has made any changes in policy or operations that would cause the Hospital to
lose such accreditations. Since the date of its most recent National League for Nursing
Accrediting Commission survey, neither Acquired Company nor the Nursing School has made
any changes in policy or operations that would cause the Nursing School to lose such
accreditations.

        2.35 Compliance Program. Seller has provided to Purchaser an accurate and complete
copy of each Facility’s current compliance program materials, including all program descriptions,
compliance officer and committee descriptions, ethics and risk area policy materials, training and
education materials, auditing and monitoring protocols, reporting mechanisms and disciplinary
policies. The Acquired Companies and the Facilities have conducted their operations materially
in accordance with their respective compliance programs. Neither Acquired Company: (a) is a
party to a Corporate Integrity Agreement with any Governmental Authority; (b) has reporting
obligations pursuant to any settlement agreement entered into with any Governmental Authority;
(c) to the knowledge of Seller, has been the subject of any Government Program investigation
conducted by any federal or state enforcement agency; (d) has been a defendant in any qui
                                                 23
124129505.2
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37              Desc Main
                                  Document     Page 42 of 78



tam/False Claims Act litigation (other than by reason of a sealed complaint of which Seller may
have no knowledge); or (e) has been served with or received any search warrant, subpoena, civil
investigation demand, contact letter, or, to the knowledge of Seller, telephone or personal contact
by or from any federal or state enforcement agency (except in connection with medical services
provided to third parties who may be defendants or the subject of investigation into conduct
unrelated to the Business); or (f) to Seller’s knowledge, has received any complaints through such
Seller’s or either of the Acquired Companies’ compliance “hotline” from employees, independent
contractors, vendors, Physicians, patients, or any other persons that could reasonably be
considered to indicate that Seller or either Acquired Company has violated, or is currently in
violation of, any Law. For purposes of this Agreement, the term “compliance program” refers to
provider programs of the type described in the compliance guidance published by the OIG.

         2.36 Medical Staff Matters. Seller has made available to Purchaser true, correct and
complete copies of the bylaws and rules and regulations of the medical staff of the Facilities, and
all related credentialing policies, as well as a list of all individuals who maintain current medical
staff membership and/or clinical privileges at the Facilities including, without limitation, the
nature of each individual’s professional specialty and board eligibility or certification (as
applicable), the date each individual was last appointed or reappointed (as applicable) to the
medical staff and/or was approved to receive clinical privileges.

        2.37 Experimental Procedures. During the past five (5) years, neither of the Acquired
Companies nor the Facilities have performed or permitted the performance of any experimental
or research procedure or study involving patients in the Facilities that were not authorized and/or
conducted in accordance with the policies and procedures of the Facilities.

         2.38   Insurance.

                (a)      Schedule 2.372.38 sets forth an accurate and complete list of each
insurance policy (specifying each insured, the insurer, the amount of coverage, the type of
insurance, the policy number, the expiration date, the annual premium and any pending claim
thereunder) maintained by or for the benefit of either Acquired Company, including any policy
for which either Acquired Company is named as an additional insured. All such policies are in
full force and effect, all premiums due and payable thereon have been paid (other than retroactive
or retrospective premium adjustments that are not yet, but may be, required to be paid with
respect to any period ending prior to the Closing Date, or payments to be made in the Ordinary
Course of Business prior to the Closing Date), and no notice of cancellation or termination has
been received by either Acquired Company with respect to any such policy which has not been
replaced on substantially similar terms prior to the date of such cancellation.

                (b)     Schedule 2.372.38 sets forth, with respect to the pending or threatened
Proceedings identified on Schedule 2.372.38, (i) whether either Acquired Company has provided
the insurer with a notice of a claim under the applicable policy, (ii) if notice of a claim has been
delivered under the applicable policy, whether the insurer is defending such claim, and (iii)
whether either Acquired Company has received a reservation of rights notice from the insurer
relating to such claim.



                                                 24
124129505.2
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37               Desc Main
                                  Document     Page 43 of 78



     2.39 Tax Matters. Except as set forth on Schedule 2.382.39 for all tax periods
commencing on or after January 1, 2020February 21, 2019, to Seller’s knowledge:

                 (a)    Each of the Acquired Companies has filed all Tax Returns required to be
filed by it, including, without limitation, all Tax Returns relating to the Business (all of which are
true and correct in all material respects). All Taxes due and owing by each Acquired Company
(whether or not shown on any Tax Return), including, without limitation, all Taxes with respect
to the Business, have been paid. Neither Acquired Company has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency. Neither Acquired Company is currently the beneficiary of any
extension of time within which to file any Tax Return.

               (b)      Each Acquired Company has withheld and paid all Taxes required to have
been withheld and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, or other third party, and all Internal Revenue Service Forms W-2 and 1099
required with respect thereto have been properly completed and timely filed. Neither Acquired
Company has taken and neither Acquired Company will take any action in respect of any Taxes
(including, without limitation, any withholdings required to be made in respect of employees)
which may have an adverse impact upon such Acquired Company, its Assets or the Business as
of or subsequent to Closing Date.

            (c)     There are no Tax Encumbrances on any of the Assets of either of the
Acquired Companies and no basis exists for the imposition of any such Encumbrances.

                (d)     No deficiencies for Taxes have been claimed, proposed or assessed in
writing by any Governmental Authority for which either Acquired Company may have any
liability or which may attach to its Assets. There are no pending or threatened Proceedings for or
relating to any liability in respect of Taxes for which either Acquired Company may have any
liability or which may attach to its Assets. There are no matters under discussion by Seller or
either Acquired Company with any Governmental Authority with respect to Taxes that may
result in an additional amount of Taxes for which either Acquired Company may have any
liability or which may attach to its Assets.

               (e)     Schedule 2.382.39 sets forth all elections with respect to Taxes affecting
either Acquired Company or any of its Assets, which currently are in effect, including any
election pursuant to Section 754 of the Code.

              (f)     To Seller’s knowledge, no tax appeals initiated by either Debtor are
pending or have been filed with respect to any of the Real Property. Neither Seller nor either
Acquired Company has received from any Governmental Authority or other Person having
authority to impose such assessments, any written notice of actual or threatened special
assessments or reassessments of the Real Property.

         2.40   Environmental Matters.

              (a)      Each Acquired Company is in material compliance with, and the Assets
and the Business are in material compliance with, all Environmental Laws.

                                                 25
124129505.2
Case 19-61608-grs      Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37             Desc Main
                                 Document     Page 44 of 78



                (b)    Neither Seller nor either Acquired Company has any liability under any
Environmental Law with respect to any of the Assets or the Business, nor is either Acquired
Company responsible for any liability of any other Person under any Environmental Law with
respect to its Assets or the Business. There are no pending or, to the knowledge of Seller,
threatened Proceedings or Orders based on, and none of Seller and any of the Acquired
Companies has received any formal or informal written notice of any complaint, Order, directive,
citation, notice of responsibility, notice of potential responsibility, or information request from
any Governmental Authority or any other Person or knows or suspects any facts which would
reasonably be expected to form the basis for any such actions or notices arising out of or
attributable to any Environmental Condition.

              (c)     To the Seller’s knowledge, there are not any Environmental Conditions
existing or resulting from the operation of the Business or the Assets of either Acquired
Company.

               (d)     Each Acquired Company has been duly issued, and currently has and will
maintain through the Closing Date, all approvals and Permits required under any Environmental
Law with respect to the Assets of the Acquired Companies and the Business. Schedule
2.392.40(d) sets forth an accurate and complete list of such Permits and approvals, all of which
are valid and in full force and effect. Each Acquired Company is in compliance with, and its
Assets and the Business are in compliance with, all such Permits and approvals. Except in
accordance with such Permits and approvals, since January 1, 2020 there has been no release of
material regulated by such Permits and approvals at, on, under, or from the Real Property in
violation of Environmental Laws.

              (e)    Except as set forth on Schedule 2.392.40(e), to Seller’s knowledge, the
Real Property contains no underground improvements, including treatment or storage tanks, or
underground piping associated with such tanks, used currently or in the past for the management
of Hazardous Materials, and no Person has used any portion of the Real Property as a dump or
landfill.

                (f)    Seller has made available to Purchaser accurate and complete copies of all
information in Seller’s possession or control or in the possession or control of its Affiliates
pertaining to the environmental history of the Real Property.

                (g)     Seller will promptly furnish to Purchaser written notice of any material
Environmental Condition or of any actions or notices described in this Section 2.40(g) arising or
received after the date hereof and before the Closing.

                (h)    Except as set forth on Schedule 2.40(h), to Seller’s knowledge, no PCBs,
lead paint, nor asbestos-containing materials are present on or in the Real Property.


         2.41   Employee Benefit Plans.

              (a)     Schedule 2.402.41 contains a true and complete list of all the following
agreements, plans or other Contracts, covering any employee of the Business, which are presently

                                                26
124129505.2
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37             Desc Main
                                  Document     Page 45 of 78



in effect: (i) employee benefit plans within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and (ii) any other employee
benefit plan, program, policy, or arrangement, whether written or unwritten, formal or informal,
which Seller or either of the Acquired Companies currently sponsors, or to which Seller has any
outstanding present or future obligations to contribute or other liability, whether voluntary,
contingent or otherwise (collectively, the “Plans”). Seller has provided an accurate and complete
copy of each of the Plans to Purchaser.

                (b)     The Assets of each Acquired Company are not, and to the knowledge of
Seller, they will not become, subject to a lien imposed under the Code or under Title I or Title IV
of ERISA including liens arising by virtue of Seller or either Acquired Company being
aggregated with another entity pursuant to Section 414 of the Code (the “ERISA Controlled
Group”).

                (c)    Neither Acquired Company nor any member of the ERISA Controlled
Group of the Acquired Companies has sponsored, contributed to or had an “obligation to
contribute” (as defined in ERISA Section 4212) to a “multiemployer plan” (as defined in ERISA
Sections 4001(a)(3) or 3(37)(A)) on or after September 26, 1980 on behalf of any employees of
the Facilities.

               (d)     Neither Acquired Company nor any member of ERISA Controlled Group
of the Acquired Companies has at any time sponsored or contributed to a “single employer plan”
(as defined in ERISA Section 4001(a)(14)) to which at least two or more of the “contributing
sponsors” (as defined in ERISA Section 4001(a)(13)) are not part of the same ERISA Controlled
Group.

               (e)   Except as set forth on Schedule 2.40(e), there are no Proceedings pending
or, to the knowledge of Seller, threatened against either Acquired Company with respect to the
maintenance of the Plans, other than routine claims for benefits and other claims that are not
material.

                 (f)    Each Acquired Company and its ERISA Controlled Group have complied
in all material respects with substantially all of the continuation coverage requirements of Section
1001 of COBRA, and ERISA Sections 601 through 608, and Section 5000 of the Code.

              (g)    All of the Acquired Company’s Plans that are intended to satisfy Section
401 of the Code (the “Retirement Plans”) from which assets may be involved in a “direct
rollover” (as defined in Section 401(a)(31) of the Code) or other transfer to Purchaser’s
Retirement Plans have complied with the requirements of Section 401(a) of the Code.

         2.42   Employee Matters.

              (a)     Schedule 2.412.42(a) contains an accurate and complete list of all current
employees of each Acquired Company, their current salary or wage rates, bonus and other
compensation, accrued Paid Time Off, recognized date of hire, department, job title, scheduled
hours per week, status as part-time, full time, PRN or temporary, and whether active or on leave
of absence (and, if so, the type of leave). To Seller’s knowledge, since January 1, 2020, each

                                                27
124129505.2
Case 19-61608-grs      Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37            Desc Main
                                 Document     Page 46 of 78



Acquired Company and each of the Plans has properly classified individuals providing services
to such Acquired Company as independent contractors or employees, as the case may be. All
current employees of each Acquired Company are employees “at-will,” unless otherwise specified
in Schedule 2.412.42(a). Except as disclosed on Schedule 2.412.42(a), neither Acquired
Company is a party to any oral (express or implied) or written (i) employment agreement
(including severance agreements), (ii) consulting agreement, or (iii) independent contractor
agreement with any Person.

                (b)      Since January 1, 2020, neither Acquired Company is delinquent in
payments to any of its employees for any wages, salaries, commissions, bonuses or other direct
compensation for any services performed for it or any other amounts required to be reimbursed to
such employees (including accrued Paid Time Off and other benefits) or in the payment to the
appropriate Governmental Authority of all required Taxes, insurance, Social Security and
withholding thereon. As of the Closing, neither Acquired Company will have any obligation or
liability to any of its employees or to any Governmental Authority for any such matters that are
not properly reflected on the Interim Balance Sheets.

               (c)     Except as set forth on Schedule 2.412.42(c): (i) there is no pending or, to
the knowledge of Seller, threatened employee strike, work stoppage or labor dispute at any of the
Facilities, and none has occurred; (ii) to the knowledge of Seller, no union representation
question exists respecting the employees of either Acquired Company, no demand has been made
for recognition by a labor organization by or with respect to any of such employees, no union
organizing activities by or with respect to any of such employees are taking place, and none of
such employees is represented by any labor union or organization; (iii) no collective bargaining
agreement exists or is currently being negotiated by Seller or either Acquired Company; (iv)
there is no unfair practice claim against either Acquired Company before the National Labor
Relations Board pending or, to the knowledge of Seller, threatened against or involving the
Business or the Facilities; (v) each Acquired Company is in compliance with all Laws and
Contracts respecting employment and employment practices, labor relations, terms and
conditions of employment, and wages and hours; (vi) neither Acquired Company has engaged in
any unfair labor practices; and (vii) there are no pending or, to the knowledge of Seller,
threatened complaints or charges before any Governmental Authority regarding employment
discrimination, safety or other employment-related charges or complaints, wage and hour claims,
unemployment compensation claims or workers’ compensation claims.

        2.43 Immigration Act. Each Acquired Company is in compliance with the terms and
provisions of the Immigration Act. For each of the employees employed in any of the Facilities
for whom compliance with the Immigration Act is required, the Acquired Companies have
obtained and retained a complete and true copy of each such employee’s Form I-9 (Employment
Eligibility Verification Form) and all other records or documents required to be prepared,
procured or retained pursuant to the Immigration Act. Neither Acquired Company has been
cited, fined, served with a Notice of Intent to Fine or with a Cease and Desist Order (as such
terms are defined in the Immigration Act) at any of the Facilities, nor has any Proceeding been
initiated or threatened against either Acquired Company in connection with the Business, by
reason of any actual or alleged failure to comply with the Immigration Act.


                                               28
124129505.2
Case 19-61608-grs      Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37            Desc Main
                                 Document     Page 47 of 78



        2.44 WARN Act. Each Acquired Company has at all times complied in all material
respects with the WARN Act and any similar applicable state Laws. Schedule 2.432.44 lists the
full name, job title, job site and unit, date of Employment Loss (as defined below), and type of
Employment Loss (termination, layoff or reduction in work hours) of each employee of an
Acquired Company or its Affiliates employed in any of the Facilities who has experienced an
Employment Loss in the ninety (90) days preceding the date of this Agreement. Except as set
forth in this Agreement, neither Acquired Company presently intends to take any action that
would result in an Employment Loss by any of its employees employed in any of the Facilities
between the date of this Agreement and the Closing Date. “Employment Loss” for this purpose
shall mean (a) an employment termination, other than a discharge for cause, voluntary departure,
or retirement, (b) a layoff exceeding six (6) months or (c) a reduction in hours of work of more
than fifty percent (50%), and “employee” shall mean any employee, including officers, managers
and supervisors, but excluding employees who are employed for an average of fewer than 20
hours per week or who have been employed for fewer than six (6) of the preceding 12 months.

       2.45 OSHA. Each Acquired Company has complied with all applicable Laws relating
to employee health and safety with respect to the Business and its Assets, and neither Acquired
Company has received any written notice from any Governmental Authority that past or present
conditions of the Business or the Assets violate any applicable legal requirements or otherwise
will be made the basis of any Proceeding based on OSHA violations or otherwise related to
employee health and safety.

        2.46 Brokers and Finders. Except as set forth on Schedule 2.452.46, none of Seller or
either of the Acquired Companies, or any of their Affiliates, nor any officer or director thereof,
has engaged or incurred any liability to any finder, broker or agent in connection with the
transactions contemplated hereunder. Purchaser shall have no obligation or liability with respect
to any finder, broker or agent set forth on Schedule 2.452.46.

         2.47 Seller’s Knowledge. Carol Fox is a court-appointed fiduciary for Debtors and
Carol Fox is making the foregoing representations and warranties solely in her capacity as
Chapter 11 Trustee of the Debtors with no personal liability. In providing the representations and
warranties set forth in this Article II, Seller has relied upon the books and records, bankruptcy
filings and documentation created and maintained by Seller and the Acquired Companies, as well
as certificates of executive officers of each of the Acquired Companies and other disclosures,
documentation and information reviewed by Seller. Seller cannot warrant the accuracy or
completeness of any such documentation, disclosures or information. Purchaser acknowledges
and agrees that Seller has not and is not obligated to independently research, confirm or verify
the accuracy or completeness of any information or documentation forming the basis, in whole or
in part, for any of the representations and warranties set forth in this Article II.

                                ARTICLE III
              REPRESENTATIONS AND WARRANTIES OF PURCHASER

        As an inducement to Seller to enter into this Agreement and to consummate the
transactions contemplated by this Agreement, Purchaser hereby represents and warrants to Seller,
as of the Execution Date and as of the Closing Date, as follows:

                                               29
124129505.2
Case 19-61608-grs      Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37             Desc Main
                                 Document     Page 48 of 78



        3.1     Authorization. Purchaser has full corporate power and authority to enter into this
Agreement and to carry out the transactions contemplated hereby. All corporate and other actions
required to be taken by Purchaser to authorize the execution, delivery and performance of this
Agreement, all documents executed by Purchaser which are necessary to give effect to this
Agreement, and all transactions contemplated hereby, have been duly and properly taken or
obtained by Purchaser. No corporate or other action on the part of Purchaser is necessary to
authorize the execution, delivery and performance of this Agreement, all documents necessary to
give effect to this Agreement, and all transactions contemplated hereby. The person signing this
Agreement on behalf of Purchaser is duly authorized to do so.

        3.2     Binding Agreement. This Agreement has been duly and validly executed and
delivered by Purchaser and, assuming due and valid execution by Seller, this Agreement
constitutes a valid and binding obligation of Purchaser enforceable in accordance with its terms
subject to the Enforceability Exceptions.

       3.3    Organization and Good Standing. Purchaser is a Delaware limited partnership
duly organized, validly existing and in good standing under the laws of the State of Delaware.

        3.4    No Violation. Except as set forth in Schedule 3.4, neither the execution and
delivery by Purchaser of this Agreement nor the consummation of the transactions contemplated
hereby nor compliance with any of the material provisions hereof by Purchaser will: (a) violate,
conflict with or result in a breach of any material provision of the organizational documents of
Purchaser or any contract, lease or other instrument by which Purchaser is bound; (b) require any
approval or consent of, or filing with, any Governmental Authority, or if any approval, consent or
filing is required, such requirement has been fully satisfied and no further authorizations,
contents or filings shall be required to consummate the transactions contemplated by this
Agreement; (c) violate any Law to which Purchaser is or may be subject; or (d) violate any
Judgment by which Purchaser is bound.

         3.5    Legal Proceedings. Except as described on Schedule 3.5, there are no
Proceedings pending or, to the knowledge of Purchaser, threatened relating to or affecting
Purchaser or any Affiliate of Purchaser before any Governmental Authority (whether judicial,
executive or administrative) in which an adverse determination would adversely affect
Purchaser’s ability to consummate the transactions contemplated hereby. Neither Purchaser nor
any Affiliate of Purchaser is subject to any judgment, order, decree or other governmental
restriction specifically (as distinct from generically) applicable to Purchaser or any Affiliate of
Purchaser which would adversely affect Purchaser’s ability to consummate the transactions
contemplated hereby.

       3.6      No knowledge of Seller’s Breach. As of the Execution Date, neither Purchaser
nor any of its Affiliates has knowledge of any breach of any covenant, representation or warranty
by Seller in Article II of this Agreement or of any condition or circumstance that would give
Purchaser a right to terminate this Agreement.

       3.7     Ability to Perform. Purchaser will have immediately available funds in cash,
which are sufficient to pay the Purchase Price to be paid at Closing and to pay any other amounts
payable pursuant to this Agreement and to consummate the transactions contemplated by this
                                                30
124129505.2
Case 19-61608-grs       Doc 979     Filed 12/29/20 Entered 12/29/20 10:45:37                Desc Main
                                   Document     Page 49 of 78



Agreement. Purchaser has provided Seller with sufficient evidence of Purchaser’s financial
capacity.

        3.8    Solvency. Purchaser is solvent and Purchaser will not be rendered insolvent as a
result of any of the transactions contemplated by this Agreement. For purposes hereof, the term
“solvency” means that: (a) the fair salable value of Purchaser’s tangible assets is in excess of the
total amount of its liabilities (including, for purposes of this definition, all liabilities, whether or
not reflected on a balance sheet prepared in accordance with generally accepted accounting
principles, and whether direct or indirect, fixed or contingent, secured or unsecured and disputed
or undisputed); (b) Purchaser is able to pay its debts or obligations in the ordinary course of
business as they mature; and (c) Purchaser has capital sufficient to carry on its businesses and all
businesses which it is about to engage.

        3.9     OFAC. Purchaser and, to Purchaser’s knowledge, each person or entity owning an
interest in Purchaser (i) is not currently identified on the Specially Designated Nationals and
Blocked Persons List maintained by the OFAC and/or on any other similar List, (ii) is not a
Person with whom a citizen of the United States is prohibited to engage in transactions by any
trade embargo, economic sanction, or other prohibition of United States law, regulation, or
Executive Order of the President of the United States, and (iii) is not an “Embargoed Person”,
and, to Purchaser’s knowledge, none of the funds or other assets of Purchaser constitute property
of, or are beneficially owned, directly or indirectly, by any Embargoed Person, and to Purchaser’s
knowledge, no Embargoed Person has any interest of any nature whatsoever in Purchaser
(whether directly or indirectly).

       3.10 Brokers and Finders. Except as set forth in Schedule 3.10, neither Purchaser nor
any Affiliate of Purchaser nor any officer or director thereof has engaged any finder or broker in
connection with the transactions contemplated hereunder.

       3.11 Representations of Seller. Purchaser acknowledges that it is purchasing the
Purchased Interests without any representations or warranties, except as expressly provided in
this Agreement, and that Purchaser is not relying on any representation or warranty (expressed or
implied, oral or otherwise) made by or on behalf of Seller, other than as expressly set forth in this
Agreement.

       3.12 Purchaser’s Knowledge.           References in this Agreement to “Purchaser’s
knowledge” or “the knowledge of Purchaser” means the knowledge of the Chief Financial
Officer of Purchaser and those representatives of Purchaser involved in the due diligence process

                                        ARTICLE IV
                                   COVENANTS OF SELLER

         4.1   Access and Information; Inspections.

               (a)    From the Execution Date through the date that is one (1) calendar day
before the Closing Date, (a) Seller shall afford to the officers and agents of Purchaser (which
shall include accountants, attorneys, bankers and other consultants and authorized agents of
Purchaser) reasonable access during normal business hours to the Acquired Companies’ facilities,

                                                  31
124129505.2
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37              Desc Main
                                  Document     Page 50 of 78



properties, records and facilities to inspect the books, accounts, records and all other relevant
documents and information with respect to the Acquired Companies and (b) Seller shall furnish
Purchaser with such additional financial and operating data and other information as to the
Acquired Companies as Purchaser or its representatives may from time to time reasonably
request; provided, however, that all disclosures of information shall be consistent with any
confidentiality or non-disclosure agreements entered into (or to be entered into) among
Purchaser, its representatives and Seller or her representatives. Purchaser’s right of access and
inspection shall be exercised in such a manner as not to interfere unreasonably with the
operations of the Acquired Companies.

               (b)    Notwithstanding anything contained herein, Seller shall not be required to
provide Purchaser or its representatives or agents access to or disclose information where such
access or disclosure would violate the rights of its patients, jeopardize the attorney-client or
similar privilege with respect to such information or contravene any law, judgment, fiduciary
duty or contract entered into prior to or on the date of this Agreement with respect to such
information.

         4.2   Seller’s Efforts to Close. Seller shall use reasonable commercial efforts to satisfy
all of the conditions precedent set forth in Article VI, Article VII, and Article VIII to Seller’s or
Purchaser’s obligations under this Agreement to the extent that Seller’s action or inaction can
control or materially influence the satisfaction of such conditions.

        4.3     Cost Reports. Within the time required by applicable law, during the period from
and including the Execution Date to and including the Closing Date, Seller will cause the
Acquired Companies to prepare and file with applicable Governmental Authorities all cost
reports relating to periods ending prior to the Closing Date. All amounts due to, or owed by,
either Acquired Company for any such cost report settlements or adjustments will be for the
account of such Acquired Company.

        4.4    HospitalAcquired Companies’ Operations. During the period from and including
the Execution Date to and including the Closing Date, Seller shall, with respect to the operation
of the Hospital, use commercially reasonable efforts to cause each of the Acquired Companies to:

               (a)     carry on the Acquired Companies’ operation of the Business consistent
with past practice, subject oto changes for the pandemic, but subject to the Bankruptcy Case and
the Acquired Companies’ obligations and actions in connection therewith;

            (b)     maintain in effect the insurance coverages with respect to the assets of the
Acquired Companies;

              (c)    perform each Acquired Company’s obligations under all of its Contracts in
compliance with the Bankruptcy Code;

              (d)    maintain each Acquired Company’s assets in materially the same condition
as on the Execution Date, ordinary wear and tear expected;



                                                 32
124129505.2
Case 19-61608-grs     Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37           Desc Main
                                Document     Page 51 of 78



              (e)      following entry of the Sale Order, permit and allow reasonable access by
Purchaser and its representatives to the assets of each Acquired Company and the Facilities for
inspection and to establish relationships with employees physicians, medical staff and others
having business relations with each Acquired Company, provided, that such actions by Purchaser
do not unreasonably interfere with the operations of the Hospital.

               (f)    timely file or cause to be filed all material, reports, notices, and Tax
Returns required to be filed and pay all required Taxes as they come due;

               (g)      maintain all existing material approvals, permits and environmental
permits relating to the Business and Facilities and the assets of each Acquired Company;

               (h)    not terminate, amend or enter into any material contracts or agreements
except in the Ordinary Course of Business; and

               (i)    (h) have oversight and weekly reports, including in person meetings, with
the Trustee and any other individuals Purchaser deems necessary to consummate the transactions
described in this Agreement.




                                              33
124129505.2
Case 19-61608-grs       Doc 979     Filed 12/29/20 Entered 12/29/20 10:45:37                Desc Main
                                   Document     Page 52 of 78




         4.5   Bankruptcy Court Matters.

               (a)     [As soon as reasonably practical following execution of this Agreement,
Seller shall file a Motion to Approve Purchaser and this Agreement, and Approve Bid
Protections (the “Bid Protection Motion”).]

              (b)     Seller agrees that the Sale Order and any Related Orders and any
amendments, modifications, and/or supplements thereto, shall be in form and substance
reasonably acceptable to Purchaser.

         4.6   No Solicitation of Other Bids. Seller covenants that:

                  (a)      None of the Seller or the Debtors shall, and none of them shall authorize
or permit any of its Affiliates or any of its Representatives to, directly or indirectly: (i) encourage,
solicit, initiate, facilitate or continue inquiries regarding an Acquisition Proposal; (ii) enter into
discussions or negotiations with, or provide any information to, any Person concerning a possible
Acquisition Proposal; or (iii) enter into any agreements or other instruments (whether or not
binding) regarding an Acquisition Proposal. EachSeller and each Debtor shall immediately cease
and cause to be terminated, and shall cause its Affiliates and all of its Representatives to
immediately cease and cause to be terminated, all existing discussions or negotiations with any
Person conducted heretofore with respect to, or that could lead to, an Acquisition Proposal. For
purposes hereof, “Acquisition Proposal” means any inquiry, proposal or offer from any Person
(other than Purchaser or any of its Affiliates) relating to the direct or indirect disposition, whether
by sale, merger or otherwise, of all or any portion of the Stock or Membership Interests, or all or
any material portion of the assets or business of either Acquired Company.

               (b)     In addition to the other obligations under this Section 4.6, Seller shall
promptly (and in any event within three Business Days after receipt or issuance of an Acquisition
Proposal by Seller, either Acquired Companyany Debtor or any of their respective
Representatives) advise Purchaser orally and in writing of the existence of any Acquisition
Proposal, any request for information with respect to any Acquisition Proposal, or any inquiry
with respect to or which could reasonably be expected to result in an Acquisition Proposal, and
shall confirm to Purchaser that such discussion immediately ceased and was caused to be
terminated by Seller or such Acquired CompanyDebtor, as the case may be.

               (c)     The rights and remedies for noncompliance with this Section 4.6 shall
include, without limitation, having such provision specifically enforced by the Bankruptcy Court,
it being acknowledged and agreed that any such breach shall cause irreparable injury to Purchaser
and that money damages would not provide an adequate remedy to Purchaser.

                                       ARTICLE V
                                COVENANTS OF PURCHASER

        5.1     Purchaser’s Efforts to Close. Purchaser shall use reasonable commercial efforts to
satisfy all of the conditions precedent set forth in Article VII and Article VIII to its or Seller’s
obligations under this Agreement, to the extent that Purchaser’s action or inaction can reasonably

                                                  34
124129505.2
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37              Desc Main
                                  Document     Page 53 of 78



control or materially influence the satisfaction of such conditions. Prior to consummation of the
transactions contemplated herein, Purchaser shall be permitted to communicate and meet with:
(a) counterparties to the agreements and contracts of the Acquired Companies; (b) applicable
Governmental Authorities regarding prospective compliance with regulatory requirements and
related issues, so long as, in the case of each, such communications do not interfere, with the
operations of the Business or the conduct of the Bankruptcy Case, notice is provided to Seller as
to any communications or meetings with any Governmental Authority in advance, and Seller is
afforded the opportunity to attend all such meetings and participate in all such calls.

        5.2     Required Governmental Approvals. Between the Execution Date and the Closing
Date, Purchaser will: (a) use its commercially reasonable efforts to obtain, as promptly as
practicable, all material governmental authorizations required of Purchaser to consummate the
transactions contemplated hereby; (b) provide such other information and communications to
Governmental Authorities as such Governmental Authorities may reasonably request; and (c)
reasonably cooperate with Seller in Seller’s obtaining, as soon as practicable, all material
governmental authorizations required of Seller to consummate the transactions contemplated
hereby. Without limiting the generality of the undertakings pursuant to this Section 5.2,
Purchaser shall take, or cause to be taken, all actions and do, or cause to be done, all things
reasonably necessary to obtain approval for the transactions contemplated by this Agreement by
any Governmental Authority; provided, however, such actions and things shall not include
Purchaser’s agreement to: (i) sell or otherwise dispose of specific assets or categories of assets or
businesses now owned or hereafter acquired by Purchaser; (ii) terminate any existing
relationships or contractual rights and obligations; or (iii) amend or terminate existing licenses or
other Intellectual Property agreements and enter into such new licenses or other Intellectual
Property agreements.

         5.3   Inspection; Repair and Restoration; Insurance.

                 (a)    From the Execution Date through the date that is one (1) calendar day
before the Closing Date, Purchaser may conduct any inspections, investigations and reviews in a
manner that does not damage the Real Property or interfere unreasonably with the operations of
the Hospital or Nursing School, upon at least twenty-four (24) hours’ prior notice to Seller, which
notice      may      be   given     telephonically   to    ___________________________            at
___________________________ or via email at ___________________________. Purchaser
and its Representatives shall not permit any liens to attach to the Real Property by reason of the
exercise of its rights hereunder, and shall promptly repair any damage that occurs as a result of
any inspections, investigations and reviews and shall promptly restore the Real Property to its
prior condition following completion of such inspection, investigation or review. Such repairs
and restoration shall be performed at Purchaser’s sole expense. Purchaser shall at all times
indemnify, save harmless and defend Seller from and against any and all claims, liabilities, loss,
costs, damage and expenses (including reasonable attorneys’ fees whether incurred at or before
the trial level or in any appellate or bankruptcy or other Proceeding to determine the amount of
such fees) which Seller or either Acquired Company may suffer, sustain or incur by reason of any
act or omission of Purchaser or any employee, agent or independent contractor of Purchaser on
the Real Property or in connection with such investigations, including, without limitation, any
damage to any part of the Real Property, or injury to any person or damage to or destruction of
personal property, and including the filing or enforcement of any construction or other statutory
                                                 35
124129505.2
Case 19-61608-grs             Doc 979      Filed 12/29/20 Entered 12/29/20 10:45:37     Desc Main
                                          Document     Page 54 of 78



or common law lien or claim against the Real Property, or any part thereof; provided, however,
that in no event shall Purchaser have any liability hereunder: (i) relating to the negligence or
willful misconduct of Seller, either Acquired Company, any tenant or any of their respective
agents, employees or representatives; (ii) for any incidental, consequential, indirect, punitive,
special or exemplary damages; or (iii) with respect to the mere discovery of any Hazardous
Materials at the Real Property.

                 (b)     Purchaser shall at all times, from the Execution Date through the Effective
Time, maintain in full force and effect insurance against loss or liability in connection with
bodily injury, death, or property damage or destruction, occurring on or about the Real Property
under one or more policies of commercial general liability insurance. Each policy shall be written
on an occurrence basis, shall contain coverage at least as broad as that provided under the
then-most current Insurance Services Office (ISO) commercial general liability insurance form
which provides the broadest coverage, and shall contain a broad form contractual liability
endorsement. The insurance coverage shall be in the amounts of not less than One Million
Dollars ($1,000,000) per occurrence limit and a Four Million Dollar ($4,000,000) umbrella
insurance policy. The insurance policies shall name Seller and the Acquired Companies and any
other party reasonably designated by Seller as additional insureds, and such policies shall
indicate that they shall not be terminated or modified in any way that would materially decrease
the protection afforded Seller and the Acquired Companies under this Agreement without thirty
(30) days’ advance notice to Seller. Prior to commencing its inspection, Purchaser shall deliver to
Seller a certificate of insurance evidencing the insurance coverages required by this Section.

        5.4     Preservation and Access to Records After the Closing. Upon reasonable notice,
during normal business hours, at no out-of-pocket cost or expense to Purchaser, Purchaser will
afford to the representatives of Seller access to and copies of the Hospital patient records and
Nursing School records (collectively “Facility Records”) to the extent they relate to any period
prior to Closing for any reasonable purpose; provided, however, that such access and provision of
copies does not violate any Law. In addition, subject to the proviso in the immediately preceding
sentence, Seller shall be entitled, at Seller’s sole cost and expense, to copy and/or remove any
such Facility Records or copies thereof, for any reasonable purpose. Any original Facility Record
so removed shall be promptly returned to Purchaser following its use by Seller. Any access
granted to Seller in this Agreement shall be upon the condition that any such access not
materially interfere with the normal business operations of Purchaser.

        5.5    Misdirected Payments. Seller covenants and agrees to remit to the Acquired
Companies, with reasonable promptness, any payments received by Seller, which payments are
on or in respect of accounts or notes receivable owned by (or are otherwise payable to) either or
both of the Acquired Companies.

           5.6      Governmental Approvals.

               (a)     BestCommercially Reasonable Efforts. 5 Purchaser: (i) shall use
bestcommercially reasonable efforts to secure, as promptly as possible after the entry of the Sale
Order, all consents, approvals (or exemptions therefrom), authorizations, clearances and licenses
required to be obtained from Governmental Authorities in order to carry out the transactions
5
    This section seems to largely duplicate Section 5.2.
                                                           36
124129505.2
Case 19-61608-grs      Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37              Desc Main
                                 Document     Page 55 of 78



contemplated by this Agreement and to cause all of its covenants and agreements to be
performed, satisfied and fulfilled; and (ii) will provide such other information and
communications to Governmental Authorities as Seller or such Governmental Authorities may
reasonably request. Purchaser will provider Seller periodic and timely updates regarding all such
consents, approvals, authorizations, clearances and licenses. Purchaser is responsible for all
filings with and requests to Governmental Authorities necessary to enable SAHC to continue to
operate the Hospital at and after the Closing Date. Purchaser shall promptly, not later than thirty
(30) days Business Days after the entry of the Sale Order or sooner if required by applicable
Governmental Authorities, file all applications, licensing packages and prerequisite to obtaining
the material licenses, permits and authorizations as set forth herein. Purchaser acknowledges that
Seller may independently contact Governmental Authorities as part of this process.

               (b)     Change of Ownership Applications. Purchaser shall, promptly, but no
later than ten (10) Business Days after the entry of the Sale Order, or sooner if required by
applicable Governmental Authorities, file all applications, licensing packages and other
documents with all applicable Governmental Authorities which are necessary for the continued
operation of the Hospital and the consummation of the transactions hereunder, including the
Hospital’s license change of ownership application with the State of Missouri, the Hospital’s
pharmacy change of ownership application, and the Medicare and Medicaid change-of-ownership
applications (collectively defined herein as the “CHOWS”).

         5.7   Notice of Changes.

               (a)     From the Execution Date until the Closing, Seller shall promptly give
notice to Purchaser of:

                      (i)     any fact, circumstance, event or action the existence, occurrence or
               taking of which (A) has had, or could reasonably be expected to have, individually
               or in the aggregate, a Material Adverse Effect, (B) has resulted in, or could
               reasonably be expected to result in, any representation or warranty made by Seller
               hereunder not being true and correct as of the date hereof or the Closing Date, or
               (C) has resulted in, or could reasonably be expected to result in, the failure of any
               of the conditions set forth in Article VI or Article VII to be satisfied;

                      (ii)    any notice or other communication from any Person alleging that
               the consent of such Person is or may be required in connection with any of the
               transactions contemplated by this Agreement;

                      (iii) any notice or other communication from any Governmental
               Authority in connection with any of the transactions contemplated by this
               Agreement; and

                      (iv)   any Proceeding (A) commenced or, to the knowledge of Seller,
               threatened against, relating to or involving or otherwise affecting either of the
               Acquired Companies, the Business or their assets or Liabilities that, if pending on
               the Execution Date, would have been required to have been disclosed under to


                                                37
124129505.2
Case 19-61608-grs      Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37             Desc Main
                                 Document     Page 56 of 78



               Article II, or (2B) that relate to the consummation of the transactions
               contemplated by this Agreement.

              (b)   Purchaser’s receipt of information pursuant to this Section 5.7 shall not
operate as a waiver or modification of, or otherwise affect, any representation, warranty or
agreement given or made by Seller in this Agreement and shall not be deemed to amend or
supplement the Schedules to Article II of this Agreement.

                                    ARTICLE VI
                            BANKRUPTCY COURT APPROVAL

       6.1      Bankruptcy Court Approval. The Parties acknowledge and agree that this
Agreement and the consummation of the transactions contemplated under this Agreement are
subject to approval of the Bankruptcy Court. Seller shall promptly request entry of an order
approving the Sale (the “Sale Order”) in a form reasonably acceptable to Purchaser; provided,
however, that the Parties acknowledge that the Bankruptcy Court may amend or modify the
precise terms of the proposed Sale Order and, unless such amendments or modifications
materially alter the transactions contemplated by this Agreement, the Parties shall be obligated to
consummate such transactions pursuant to the terms of this Agreement, as altered by the Sale
Order. For purposes of this Agreement, the Sale Order shall authorize the sale of the Stock and
Membership Interests pursuant to Section 363(b) of the Bankruptcy Code on the terms and
conditions set forth herein, free and clear of all Encumbrances. Seller shall request that the
Bankruptcy Court incorporate a good faith finding with respect to Purchaser into the Sale Order
pursuant to Section 365(m) of the Bankruptcy Code.

        6.2     Appeal of Sale Order. In the event an appeal is taken or a stay pending appeal is
requested from the Sale Order, Seller shall immediately notify Purchaser of such appeal or stay
request and shall provide to Purchaser promptly a copy of the related notice of appeal or order of
stay as well as written notice of any motion or application filed in connection with any appeal.
Seller shall, in consultation with Purchaser, be primarily responsible for drafting pleadings and
attending hearings as necessary to defend against any appeal of the Sale Order; provided,
however, Purchaser shall be responsible for paying any and all fees, costs or expenses, including,
without limitation, attorneys’ fees and costs, incurred by the Seller in connection with any appeal
or other Proceeding challenging the Sale commenced following entry of the Sale Order.

                                     ARTICLE VII
                          SELLER’S CONDITIONS PRECEDENT

       The obligations of Seller hereunder are subject to the satisfaction, on or prior to the
Closing Date, of the following conditions unless waived in writing by Seller:

       7.1    Representations and Warranties. Each of the representations and warranties of
Purchaser contained in this Agreement shall be true and correct in all material respects as of the
Closing Date.

       7.2    Covenant Performance. At or prior to the Closing, Purchaser shall have
performed or complied in all material respects with each and all of its obligations, covenants,

                                                38
124129505.2
Case 19-61608-grs      Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37           Desc Main
                                 Document     Page 57 of 78



agreements and conditions required to be performed or complied with by it at or prior to the
Closing; provided, however, that this condition will be deemed to be satisfied unless (a)
Purchaser was given written notice of such failure to perform or comply and did not or could not
cure such failure to perform or comply within [fifteen (15)] Business Days after receipt of such
notice and (b) the manner in which such obligations, covenants, agreements and conditions have
not been performed would be materially adverse to Seller.

       7.3    Execution and Delivery. Purchaser shall have executed and delivered all
documents, instruments and certificates required to be executed and delivered under the terms of
this Agreement.

        7.4    Authorization. The Bankruptcy Court shall have approved this Agreement, and
transactions contemplated by this Agreement, without material modifications, unless expressly
agreed to by the Parties in writing, through the entry of the Sale Order and no temporary
restraining order, preliminary or permanent injunction or other order preventing the
consummation of the transactions contemplated by this Agreement shall have been issued by any
court of competent jurisdiction or any other Governmental Authority and remain in effect on the
Closing Date.

                                   ARTICLE VIII
                       PURCHASER’S CONDITIONS PRECEDENT

       The obligations of Purchaser hereunder are subject to the satisfaction, on or prior to the
Closing Date, of the following conditions unless waived in writing by Purchaser:

        8.1    Representations and Warranties. Each of the representations and warranties of
Seller contained in this Agreement shall be true and correct in all material respects as of the
Closing Date.

        8.2    Covenant Performance. At or prior to the Closing, Seller shall have performed or
complied in all material respects with each and all of the obligations, covenants, agreements and
conditions required to be performed or complied with by Seller at or prior to the Closing;
provided, however, that this condition will be deemed to be satisfied unless (a) Seller was given
written notice of such failure to perform or comply and did not or could not cure such failure to
perform or comply within [fifteen (15)] Business Days after receipt of such notice and (b) the
manner in which such obligations, covenants, agreements and conditions have not been
performed would be materially adverse to Purchaser.

       8.3    Execution and Delivery. Seller shall have executed and delivered all documents,
instruments and certificates required to be executed and delivered under the terms of this
Agreement.

        8.4    Authorization. No temporary restraining order, preliminary or permanent
injunction or other order preventing the consummation of the transactions contemplated by this
Agreement shall have been issued by any court of competent jurisdiction or any other
Governmental Authority and remain in effect on the Closing Date.


                                               39
124129505.2
Case 19-61608-grs       Doc 979     Filed 12/29/20 Entered 12/29/20 10:45:37               Desc Main
                                   Document     Page 58 of 78



         8.5   Bankruptcy Court Approval.

               (a)    Entry of Sale Order. The Bankruptcy Court shall have entered the Sale
Order, the form and substance of which shall be reasonably acceptable to Purchaser, approving
this Agreement and the consummation of the transactions contemplated by this Agreement
pursuant to Sections 363 and 365 of the Bankruptcy Code.

                (b)     Enforceability of Sale Order. On the Closing Date, the Sale Order shall (i)
be in full force and effect, (ii) not have been voided, reserved or vacated or subject to a stay, (iii)
not have been materially amended, modified or supplemented in any way without Purchaser’s
prior written consent, and (iv) be a Final Order, unless otherwise agreed by the Parties in writing
as part of an expedited closing. For purposes of this Agreement, a “Final Order” means an order
of the Bankruptcy Court as to which no appeal or notice of appeal has been timely filed as of the
Closing Date, or, if any of the foregoing has been timely filed, no stay pending appeal has been
granted; as to which the time for challenging the Sale Order has expired; and as to which no stay
is in effect.

                                           ARTICLE IX
                                         TERMINATION

       9.1     Termination. This Agreement may be terminated at any time prior to the Closing
under any of the following circumstances:

               (a)     by the mutual written consent of the Parties;

                 (b)    by Seller, if Purchaser has committed a material breach of this Agreement,
which material breach is adverse to Seller, and such breach has not been (i) waived in writing by
Seller or (ii) cured by Purchaser to the reasonable satisfaction of Seller within [ten (10)] Business
Days after Seller provides Purchaser written notice of such breach; provided, however, Seller
shall not be permitted to terminate this Agreement pursuant to this Section 9.1(b) if Seller is also
in material breach of this Agreement;

               (c)      by Purchaser, if Seller has committed a material breach of this Agreement,
which material breach is adverse to Purchaser, and such breach has not been (i) waived in writing
by Purchaser or (ii) cured by Seller to the reasonable satisfaction of Purchaser within [ten (10)]
Business Days after Purchaser provides Seller of a written notice of such breach; provided,
however, Purchaser shall not be permitted to terminate this Agreement pursuant to this Section
9.1(c) if Purchaser is also in material breach of this Agreement;

                 (d)     by Seller, if satisfaction of any condition in Article VII is or becomes
impossible to satisfy at or prior to the Closing and Seller has not waived such condition in
writing (provided that the failure to satisfy the applicable condition has occurred by reason other
than (i) Seller’s failure to comply with its obligations under this Agreement or (ii) Seller’s failure
to provide any delivery required at the Closing as a result of Seller being unwilling or unable to
close the transaction on the Closing Date);



                                                  40
124129505.2
Case 19-61608-grs              Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37      Desc Main
                                         Document     Page 59 of 78



                (e)     by Purchaser, if satisfaction of any condition in Article VIII is or becomes
impossible to satisfy at or prior to the Closing and Purchaser has not waived such condition in
writing (provided that the failure to satisfy the applicable condition or conditions has occurred by
reason other than (i) Purchaser’s failure to comply with its obligations under this Agreement or
(ii) Purchaser’s failure to provide any delivery required at the Closing as a result of Purchaser
being unwilling or unable to close the transaction on the Closing Date);

               (f)    by either Party, if the Bankruptcy Court fails to approve the Sale in
accordance with the terms of this Agreement or any subsequent agreement between the Parties,
subject to non-material modification, or enters an order precluding the consummation of the
transactions contemplated hereunder;

               (g)   by either Party, if the Closing has not occurred on or before the Outside
Date, unless the Closing is rescheduled to a later date pursuant to this Agreement; provided,
however, neither Party may terminate pursuant to this provision if the failure to close on or
before the Outside Date is the result of such Party’s failure to comply with its obligations under
this Agreement; or

                (h)    [by Purchaser, if (i) prior to the Closing Date, one or more of the cases in
the Bankruptcy Case is converted to a case under Chapter 7 of the Bankruptcy Code or dismissed
or (ii) the Bankruptcy Court enters an order pursuant to Section 362 of the Bankruptcy Code
lifting or modifying the automatic stay with respect to ______________________.]2

         9.2     Effect of Termination. With the exception of the Parties’ rights and obligations
under Article XI, if this Agreement is terminated in accordance with the provisions of Section
9.1, all further obligations of the Parties under this Agreement shall terminate immediately. Such
termination shall not affect or abrogate the ability of the Parties to exercise any rights or assert
any claims or causes of action under Article XI, including in the event of termination under
SectionsSection 9.1(b) or Section 9.1(c). Each Party acknowledges and agrees that the
agreements contained in this Section 9.2 are integral to the transactions contemplated by this
Agreement, that this Section 9.2 shall survive (without alteration) any termination under Section
9.1, and the Parties would not have entered into this Agreement without the provisions of this
Section 9.2.

                                                ARTICLE X
                                         POST-CLOSING MATTERS

       10.1 No Survival of Representations, and Warranties and Covenants.                     The
representations and warranties of Seller in Article II and Article III of this Agreement shall not
survive the Closing as follows:

                (a)    the representations and warranties of Seller in Sections
__________________________ of this Agreement (the “Seller Fundamental Representations”)
shall survive the Closing for two years;


2
    Is this provision necessary?
                                                    41
124129505.2
Case 19-61608-grs             Doc 979      Filed 12/29/20 Entered 12/29/20 10:45:37     Desc Main
                                          Document     Page 60 of 78



            (b)    the representations and warranties of Seller in                         Sections
_________________ of this Agreement shall survive the Closing for one year; and

              (c)     all of the remaining representations and warranties of Seller in Article II of
this Agreement shall survive the Closing for three years.

        Notwithstanding the foregoing, any claims asserted in good faith with reasonable
specificity (to the extent known at such time) by notice given by the non-breaching Party to the
breaching Party on or prior to the expiration date of the applicable survival period shall not
thereafter be barred by the expiration of the applicable survival period and such claims shall
survive until finally resolved.

        10.2 Survival of Covenants and Agreements. All covenants and agreements of the
Parties contained in this Agreement that are intended to survive the Closing shall survive the
Closing indefinitely or for the period explicitly specified therein.

        10.2 Representations and Warranties Insurance. Purchaser’s sole post-Closing remedy
as to any misrepresentation by Seller or breach of representation or warranty by Seller shall be
under the representations and warranties insurance policy to which [insert name of carrier] has
bound coverage in favor of Purchaser.3

           10.3     Access to Records

           .46

                (a)     Purchaser shall cooperate with Seller, her representatives, any of her
affiliates or professionals, the Official Committee of the Unsecured Creditors of the Acquired
Companies, the Debtors’ estate representative(s) and any liquidating trustee of the Debtors’
bankruptcy estates (collectively, the “Applicable Parties”) and their insurance carriers in
connection with the administration of the Debtors’ bankruptcy estates, including, without
limitation, in connection with all claims, actions, causes of action or audits relating to the
pre-Closing operation of the Acquired Companies or the Business that any Applicable Party may
elect to pursue, dispute or defend, in respect of events occurring prior to the Effective Time with
respect to the operation of the Acquired Companies or the Business. Such cooperation shall
include, without limitation, providing copies of any relevant documents and communications and
making any employees of SAHC available for interviews, depositions, hearings and trials and
other assistance in connection with the administration of the Debtors’ bankruptcy estates, or the
bankruptcy estates of any Affiliates of the Debtors, and such cooperation shall also include
making all of SAHC’s employees reasonably available to assist in the securing and giving of
evidence and in obtaining the presence and cooperation of witnesses (all of which shall be done
without payment of any fees or expenses to Purchaser, SAHC or to such employees).

               (b)    To the maximum extent permitted by law, if Purchaser receives any
requests or demands, by subpoena or otherwise, including, without limitation, documents relating
to the operations of either of the Acquired Companies or the Business prior to the Effective
3
    This provision is subject to additional language.
46
     This provision appears to substantively duplicate Section 5.4.
                                                            42
124129505.2
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37                Desc Main
                                  Document     Page 61 of 78



Time, prior to any disclosure of such documents, Purchaser shall notify Seller not later than three
(3) Business Days after receipt of such request or demand and shall provide Seller with the
opportunity to object to, and otherwise coordinate with respect to, such request or demand.
Purchaser shall cooperate reasonably with and provide reasonable assistance to Seller in
objecting to any such request or demand.

               (c)     [Notwithstanding anything to the contrary contained herein, Seller shall be
permitted to make and retain a copy of any and all documents and communications of the
Acquired Companies that may be relevant to the administration of the Acquired Companies’
bankruptcy estates, including, without limitation, any electronically stored information. Purchaser
shall grant Seller, or any employee, agent, representative, successor or Affiliate of Seller,
reasonable access to the books and records of Purchaser as well as any computers, servers,
tangible storage devices, cloud-based storage accounts or servers, or any other media or medium
for the storage of electronic information or data (collectively, “ESI Devices”), as well as any
access and authorization necessary to make and retain copies of any of the foregoing and, to the
extent contained on any ESI Device, copy or create an image of the ESI Devices, including any
metadata. To the extent Purchaser, following the Effective Time, utilizes any ESI Devices used
by the Acquired Companies prior to the Closing Date, Purchaser agrees and consents to the
copying or imaging of such ESI Devices in their entirety, including information related to the
Acquired Companies’ operations following the Effective Time; provided, however, that Seller
shall keep any information, documentation, communications, or data recovered from any ESI
Devices exclusively related to the Acquired Companies’ operations for the period following the
Effective Time confidential, unless the disclosure of such information is necessary for the
administration of the Acquired Companies’ bankruptcy estates, including, without limitation, the
enforcement of this Agreement, the exercise or exploitation of any rights granted or retained
under this Agreement, or as otherwise compelled pursuant to any requests for the production of
documents by subpoena or other court order. Purchaser acknowledges and agrees that Seller may
require access to the Acquired Companies’ books and records, documents, communications and
ESI Devices following the Effective Time and such access may be required on an expedited basis
in order to protect the interests of the Acquired Companies’ bankruptcy estates. Any request for
access pursuant to this Section 10.2 may be made by electronic mail or overnight courier to the
addresses provided for the delivery of notices to Purchaser under Section 13.6, below, which
requests shall be deemed received and effective upon delivery. Purchaser shall respond to any
written request for access made pursuant to this Section 10.3 not later than three (3) Business
Days and provide access to the requested material not later than seven (7) Business Days
following delivery of the subject request. In the event Purchaser fails to respond or provide
access within the time required under this Section 10.3(c), Seller may move ex parte, in
accordance with the applicable rules and procedures of the Bankruptcy Court, for an order
compelling Purchaser to comply with the provisions of this Section 10.3 and awarding Seller
reasonable fees and costs, including, without limitation, reasonable attorneys’ fees and costs,
incurred in connection with such Proceedings.]

                 (d)     Purchaser shall be responsible for the payment of, and Seller shall have no
liability or responsibility for, any fees, costs or expenses, including, without limitation, attorneys’
fees and costs, incurred by Purchaser in complying with its obligations under this Section 10.3.


                                                  43
124129505.2
Case 19-61608-grs             Doc 979      Filed 12/29/20 Entered 12/29/20 10:45:37        Desc Main
                                          Document     Page 62 of 78



        10.4 Turnover and Accounting of Receipts. 57 If Seller is in possession of or receives
any funds that belong to either of SAHC or SAP, Seller shall promptly pay such amounts to
SAHC or SAP, as the case may be. Purchaser shall have the right, once every thirty (30) days, to
request and receive records from Seller reflecting any deposits into Seller’s bank account(s) or
otherwise received by Seller and, once every year, to audit by an independent and competent
auditor, at Purchaser’s sole expense, the bank records and remittance advices of Seller. In the
event of a dispute regarding Purchaser’s rights to any funds described in this Section 10.4, the
Parties shall present such dispute to the Bankruptcy Court pursuant to a motion to enforce this
Agreement, each Party, to the extent necessary, waiving any rights or requirements under Rule
7001 of the Federal Rules of Bankruptcy Procedure for resolution of any such dispute pursuant to
an adversary proceeding. The Bankruptcy Court shall have exclusive jurisdiction to resolve any
disputes regarding Purchaser’s rights to funds under this Agreement or obligations to turnover
any funds under this Section 10.4.

                                          ARTICLE XI
                             DEFAULT AND LIMITATION OF LIABILITY

        11.1 Purchaser Default. If Purchaser commits any material breach or default under this
Agreement prior to the Closing, Seller shall be entitled to sue for damages or specific
performance of the terms of this Agreement and recover any and all fees, costs and expenses,
including, without limitation, any attorneys’ fees and costs, incurred by Seller as a result of
Purchaser’s breach or default. The foregoing remedies are in addition to the right to terminate this
Agreement under Section 9.1. The termination of this Agreement pursuant to Section 9.1 shall
not abrogate or limit the rights of Seller to sue for damages pursuant and subject to the terms of
this Section 11.1.

        11.2 Seller Default. If Seller commits any material breach or default under this
Agreement prior to the Closing, Purchaser shall be entitled to sue for damages or specific
performance of the terms of this Agreement and recover any and all fees, costs and expenses,
including, without limitation, any attorneys’ fees and costs, incurred by Purchaser as a result of
Seller’s breach or default. The foregoing remedies are in addition to the right toterminateto
terminate this Agreement under Section 9.1. The termination of this Agreement pursuant to
Section 9.1 shall not abrogate or limit the rights of Purchaser to sue for damages pursuant and
subject to the terms of this Section 11.2.

        11.3 No Recourse to Third Parties. Notwithstanding anything in Sections 11.1 or 11.2
to the contrary, all claims or causes of action (whether in contract or in tort, in law or in equity)
that may be based upon, arise out of or relate to this Agreement, or the negotiation, execution or
performance of this Agreement (including any representation or warranty made in or in
connection with this Agreement or as an inducement to enter into this Agreement), may be made
only against the Parties to this Agreement. No Person who is not a Party to this Agreement shall
have any liability (whether in contract or in tort, in law or in equity, or based upon any theory that
seeks to impose liability of a Party against its owners or Affiliates) for any obligations or liability
arising under, in connection with or related to this Agreement or for any claim based on, in
respect of, or by reason of this Agreement or its negotiation or execution; and each Party hereto

57
     This provision seems to substantively duplicate Section 5.5.
                                                           44
124129505.2
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37             Desc Main
                                  Document     Page 63 of 78



waives and releases all such liabilities, claims and obligations against any such Person who is not
a Party.

        11.4 Limitation of Seller’s Liability. Seller is entering into this Agreement solely in her
capacity as Chapter 11 Trustee of the Acquired Companies. Neither Seller, in her personal
capacity or as Chapter 11 Trustee for non-Party Affiliates of the Acquired Companies, nor
GlassRatner Advisory & Capital Group LLC shall be liable to Purchaser for any claims or causes
of action (whether in contract or in tort, in law or in equity) that may be based upon, arise out of
or relate to this Agreement, or the negotiation, execution or performance of this Agreement
(including any representation or warranty made in or in connection with this Agreement or as an
inducement to enter into this Agreement), or any amounts or obligations due or owing to
Purchaser by Seller, in her capacity as Chapter 11 Trustee of the Acquired Companies, under this
Agreement.

                                          ARTICLE XII
                                         RISK OF LOSS

        12.1 Assumption of Risk. Purchaser assumes any and all risks of loss or damage to the
Assets as of the Effective Time. SectionsSection 12.2 and Section 12.3 govern the allocation of
risk with respect to any event(s) of loss or damage to the Assets prior to the Effective Time. Any
event of loss or damage unknown to Seller as of or first discovered by the Parties, or either of
them, following the Effective Time shall be deemed to occur after the Effective Time for
purposes of this Article XII, regardless of whether the event of loss or damage relates to a
condition in existence on or an event prior to the Effective Time.

        12.2 Minor Damage. In the event of loss, destruction or damage to the Assets, or any
portion thereof, that is not “major” (as hereinafter defined in Section 12.4), this Agreement shall
remain in full force and effect provided Seller either (a) replaces the lost or destroyed Assets and
performs any necessary repairs to the damaged Assets or (b) assigns to Purchaser all of Seller’s or
the Acquired Companies’ right, title and interest to any claims and proceeds that Seller may have
with respect to any casualty insurance policies or condemnation awards relating to the lost,
destroyed or damaged Assets. In the event that Seller elects to replace the lost or destroyed
Assets and repair the damaged Assets, Seller shall use reasonable efforts to complete such
replacements and repairs promptly and the Closing Date shall be extended a reasonable time in
order to allow for the completion of such repairs, unless otherwise agreed by the Parties in
writing. If Seller elects to assign a casualty claim to Purchaser, the Purchase Price shall be
reduced by an amount equal to any unpaid deductible amount under any applicable insurance
policy or uninsured amount.

        12.3 Major Damage. In the event of a “major” loss, destruction or damage to the
Assets, or any portion thereof, Purchaser may terminate this Agreement by giving written notice
to Seller. Except as provided in Section 9.2, Purchaser shall have no recourse, claims or causes of
action against, or right to damages from, Seller’s bankruptcy estate in the event of termination of
this Agreement due to “major” loss or damage. If Purchaser elects to proceed with Closing, Seller
shall (a) assign to Purchaser all of Seller’s right, title and interest to any claims and proceeds
Seller or the Acquired Companies may have with respect to any casualty insurance policies or
condemnation awards relating to the premises in question and (b) the Purchase Price shall be
                                                45
124129505.2
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37               Desc Main
                                  Document     Page 64 of 78



reduced by an amount equal to any unpaid deductible amount under any applicable insurance
policy and any uninsured loss.

        12.4 Definition of “Major” Loss or Damage. For purposes of SectionsSection 12.2 and
Section 12.3, “major” loss or damage refers to the following: (i) loss or damage to the Assets, or
any portion thereof, such that the cost of replacing or repairing the lost, destroyed or damaged
Assets to a condition substantially identical to their condition as of the Execution Date would be,
in the opinion of an architect selected by Seller and reasonably approved by Purchaser, equal to
or greater than $500,000.00250,000.00, and (ii) any loss equal to or greater than [DAMAGES
AMOUNT $500,000.00$250,000.00 due to a condemnation. If Purchaser does not give notice to
Seller of Purchaser’s reasons for disapproving an architect within ten (10) Business Days after
receipt of notice of the proposed architect, Purchaser shall be deemed to have approved the
architect selected by Seller. Unless mutually agreed in writing by the Parties, the opinion of the
architect selected pursuant to this Section 12.4 shall control the determination of whether any
loss or damage qualifies as a “major” loss or damage for purposes of SectionsSection 12.2 and
Section 12.3.

                                        ARTICLE XIII
                                    GENERAL PROVISIONS

         13.1 Further Assurances and Cooperation. Each Party shall execute, acknowledge and
deliver to the other Party any and all other assignments, consents, approvals, assurances,
documents and instruments reasonably requested by such Party at any time and shall take any and
all other actions reasonably requested by such Party at any time for the purpose of obtaining
Bankruptcy Court approval of this Agreement, consummating the transactions hereunder, and
fulfilling such Party’s obligations hereunder. After consummation of the transactions
contemplated by this Agreement, the Parties agree to cooperate with each other and take such
further actions as may be necessary or appropriate to effectuate, carry out and comply with all of
the terms of this Agreement, the documents referred to in this Agreement and the transactions
contemplated hereby.

        13.2 Successors and Assigns. All of the terms and provisions of this Agreement shall
be binding upon and shall inure to the benefit of and be enforceable by the respective successors
and permitted assigns of the Parties. No Party hereto may assign any of its rights or delegate any
of its duties under this Agreement without the prior written consent of the other Party; provided,
however, Purchaser may assign this Agreement to an entity or entities controlling, controlled by
or under common control with Purchaser (such entity, the “Purchaser Assignee”) without the
prior written consent of Seller, so long as the Purchaser Assignee assumes the obligations of
Purchaser under and agrees to be bound by all terms of this Agreement. Purchaser’s assignment
of this Agreement or any of its rights or obligation hereunder shall not relieve Purchaser of its
obligations under this Agreement prior to or following the Closing, unless expressly agreed in
writing by Seller.

        13.3 Governing Law; Venue. This Agreement shall be construed, performed, and
enforced in accordance with, and governed by, the laws of the State of Missouri (without giving
effect to the principles of conflicts of laws thereof that would result in the application of the laws
of any other jurisdiction), except to the extent that the laws of such State are superseded by the
                                                 46
124129505.2
Case 19-61608-grs          Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37        Desc Main
                                     Document     Page 65 of 78



Bankruptcy Code or other applicable federal law. For so long as Seller is subject to the
jurisdiction of the Bankruptcy Court, the Parties irrevocably elect, as the sole forum for the
adjudication of any matters arising under or in connection with this Agreement, the exclusive
jurisdiction of the Bankruptcy Court. The Parties hereby consent to the jurisdiction of the
Bankruptcy Court and waive their right to challenge any Proceeding involving or relating to this
Agreement on the basis of lack of jurisdiction over the Person or forum non conveniens and, to
the extent necessary, consent to the Bankruptcy Court entering any final orders, judgments or
decrees necessary to resolve any matter pending before the Bankruptcy Court arising out of or
related to this Agreement or the transactions contemplated by this Agreement.

       13.4 Amendments. This Agreement may not be amended other than by written
instrument signed by both of the Parties.

        13.5 Exhibits, Schedules and Disclosure Schedule. The Disclosure Schedule and all
exhibits and schedules referred to in this Agreement shall be attached hereto and are incorporated
by reference herein. From the Execution Date until the Closing, the Parties agree that Seller may
update the Disclosure Schedule, as necessary, upon written notice to Purchaser; provided,
however, that the applicable representations and warranties shall not be deemed amended by such
updated Disclosure Schedule. Any matter disclosed in this Agreement or in the Disclosure
Schedule with reference to any Section of this Agreement shall be deemed a disclosure in respect
of all Sections as to which it is reasonably apparent that such disclosure should also apply. The
headings, if any, of the individual sections of the Disclosure Schedule are provided for
convenience only and are not intended to affect the construction or interpretation of this
Agreement. The Disclosure Schedule is arranged in sections and subsections corresponding to
the numbered and lettered Sections and subsections of this Agreement merely for convenience.

        13.6 Notices. Any notice, demand, letter or other communication required, permitted,
or desired to be given hereunder shall be delivered via (a) electronic mail and (b) personal
delivery, overnight courier, or United States mail, with postage prepaid thereon, certified or
registered mail, return receipt requested, addressed as follows:

         If to Seller:         Carol L. Fox, Chapter 11 Trustee
                               200 E. Broward Blvd., Ste. 1010
                               Fort Lauderdale, FL 33301
                               cfox@glassratner.com

         With a copy to:       Elizabeth A. Green
                               Tiffany Payne Geyer
                               Jimmy D. Parrish
                               BakerHostetler LLP
                               200 S. Orange Ave., Ste. 2300
                               Orlando, FL 32801-3432
                               egreen@bakerlaw.com
                               tpaynegeyer@bakerlaw.com
                               jparrish@bakerlaw.com



                                                47
124129505.2
Case 19-61608-grs           Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37         Desc Main
                                      Document     Page 66 of 78



         If to Purchaser:       The Third Friday Total Return Fund, L.P.
                                85 North Congress Avenue
                                Delray Beach, FL 33445
                                Attention: Michael Lewitt
                                Email: _____________________mlewitt@thirdfriday.com

         With a copycopies to: Bradley S. Shraiberg, Attorney at Law
                               2385 NW Executive Center Drive
                               Suite 300
                               Boca Raton, FL 33431
                               bss@slp.law

                                 bss@slp.law

                                         -and-

                                Jonathan “Tre” Dixon, III, Attorney at Law
                                Carlton Fields, P.A.
                                P.O. Box 3239
                                Tampa, FL 33601
                                jdixon@carltonfields.com


The failure to deliver a copy of any notice, demand, letter or other communication upon the Party
as required in this Section above and upon the related “copy” recipient shall render the delivery
ineffective. Either Party may change, remove or replace any recipient designated under this
Section 13.6 through the provision of written notice on the other Party (with a copy to any related
“copy” recipient) in accordance with the provisions of this Section, which notice shall be effective
one (1) business day following receipt by the other Party. The giving of a copy of a notice to a
“copy” recipient shall not constitute the giving of notice to the applicable Party.

        13.7 Headings. The headings contained in this Agreement and in the Attachments and
Schedules to this Agreement are included for the purpose of convenient reference only and shall
not restrict, amplify, modify or otherwise affect in any way the meaning or interpretation of this
Agreement or the Attachments or Schedules hereto.

      13.8 Joint Authorship. This Agreement shall be construed according to its fair
meaning and as if authored by all Parties hereto.

        13.9 Gender and Number; Construction. All references to the neuter gender shall
include the feminine or masculine gender and vice versa, where applicable, and all references to
the singular shall include the plural and vice versa, where applicable. Unless otherwise expressly
provided, the word “including” followed by a listing does not limit the preceding words or terms
and shall mean “including, without limitation.” The words “herein,” “hereof” and “hereunder” and
words of similar import refer to this Agreement as a whole and not to any particular provision of
this Agreement. References to a “party”, unless the context otherwise requires, means a Party to

                                                 48
124129505.2
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37             Desc Main
                                  Document     Page 67 of 78



this Agreement and includes references to such Party’s successors and permitted assigns; and
references to a “third party” means a person that is not a Party to this Agreement.

       13.10 Third Party BeneficiaryBeneficiaries. None of the provisions contained in this
Agreement are intended by the Parties, nor shall they be deemed, to confer any benefit on any
person not a Party to this Agreement.

       13.11 Expenses and Attorneys’ Fees. Except as otherwise provided in this Agreement,
each Party shall bear and pay its own costs and expenses relating to the preparation of this
Agreement and to the transactions contemplated by, or the performance of or compliance with
any condition or covenant set forth in, this Agreement, including, without limitation, the
disbursements and fees of their respective attorneys, accountants, advisors, agents and other
representatives, whether or not the transactions contemplated hereby are consummated.

       13.12 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall constitute one and the
same Agreement, binding on both Parties. The Parties agree that facsimile or electronic .PDF
copies of signatures shall be deemed originals for all purposes hereof and that a Party may
produce such copies, without the need to produce original signatures, to prove the existence of
this Agreement.

       13.13 Entire Agreement. This Agreement, the Disclosure Schedule, the Exhibits and
Schedules, and the documents referred to in this Agreement contain the entire understanding
between the Parties with respect to the transactions contemplated hereby and supersede all prior
or contemporaneous agreements, understandings, representations and statements, oral or written,
between the Parties on the subject matter hereof (the “Superseded Agreements”), which
Superseded Agreements shall be of no further force or effect.

       13.14 No Waiver. Any term, covenant or condition of this Agreement may be waived at
any time by the Party that is entitled to the benefit thereof but only by a written notice signed by
such Party expressly waiving such term or condition. The waiver of any term, covenant or
condition shall not be construed (a) as a waiver of any other term, covenant or condition of this
Agreement or (b) as a waiver of any subsequent breach of the same term, covenant or condition.

        13.15 Severability. With the exception of Sections __________________, ifIf any term,
provision, condition or covenant of this Agreement or the application thereof to any Party or
circumstance is held to be illegal, invalid or unenforceable under any present or future law, and if
the rights or obligations of Seller or Purchaser under this Agreement will not be materially and
adversely affected thereby, (a) such provision will be fully severable, (b) this Agreement will be
construed and enforced as if such illegal, invalid or unenforceable provision had never comprised
a part hereof, (c) the remaining provisions of this Agreement will remain in full force and effect
and will not be affected by the illegal, invalid or unenforceable provision or by its severance from
this Agreement, and (d) in lieu of such illegal, invalid or unenforceable provision, there will be
added automatically as a part of this Agreement a legal, valid and enforceable provision as
similar in terms to such illegal, invalid or unenforceable provision as may be possible.



                                                49
124129505.2
Case 19-61608-grs     Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37           Desc Main
                                Document     Page 68 of 78



        13.16 Time is of the Essence. Time is of the essence for all dates and time periods set
forth in this Agreement and each performance called for in this Agreement.

                              [SIGNATURE PAGE TO FOLLOW]




                                              50
124129505.2
Case 19-61608-grs        Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37            Desc Main
                                   Document     Page 69 of 78



       This Agreement has been entered into as of the date set forth in the opening paragraph of
this Agreement.

                                            PURCHASER:

                                            The Third Friday Total Return Fund, L.P.



                                            By:      Third Friday GP, LLC, a Delaware
                                                     limited liability company




                                                     By:
                                                           Michael Lewitt, as Manager

                                            SELLER:

                                            Carol L. Fox, as Chapter 11 Trustee of St.
                                            Alexius Properties, LLC, St. Alexius Hospital
                                            Corporation # 1, and Success Healthcare 2, LLC



                                               By:
                                                     Carol L. Fox, as Chapter 11 Trustee




124129505.2124129505.3
Case 19-61608-grs        Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37             Desc Main
                                   Document     Page 70 of 78



                                        ATTACHMENT 1

                                        Certain Definitions

      In addition to the other definitions contained in this Agreement, the following terms will,
when used in this Agreement, have the following respective meanings:

         “Accounts Receivable” means ________________________________.

         “Acquired Companies” means SAHC and SAP.

         “Acquisition Proposal” has the meaning set forth in Section 4.6.

         “Affiliate” means, with respect to any Entity, any Person who or that directly or indirectly
owns or controls, is owned or controlled by, or is under direct or indirect common ownership or
control with, such Entity. Without limiting the generality of the foregoing, a Person shall be
deemed to “own” an Entity if such Person owns, directly or indirectly, more than 50% of the
capital stock or other equity interest of such Entity. A Person shall be deemed to control an Entity
if it possesses the power to direct the management and policies of an Entity whether through the
ownership of voting securities, through partnership or membership interests, by contract or
otherwise; and control shall be presumed if the Person holds more than 50% of the voting power
in the Entity or the ability to appoint or elect more than 50% of the governing board or managers
of the Entity.

         “Agreement” has the meaning set forth in the introductory paragraph of this Agreement.

       “Assets” means all of the properties and other assets of SAHC and SAP including,
without limitation, the Personal Property and the Real Property.

       “Business” means the Hospital, the Nursing School, the other businesses and operations at
or from the Facilities, as currently conducted or as contemplated to be conducted in the future.

     “Business Day” means each day other than a Saturday, Sunday or other day on which
commercial banks in Tampa, Florida, are authorized or required by Law to close.

         “CARES Act” means The Coronavirus Aid, Relief, and Economic Security Act.

         “Carol Fox” has the meaning set forth in the opening paragraph of this Agreement.

         “Closing” has the meaning set forth in Section 1.3.

         “Closing Date” has the meaning set forth in Section 1.3.

        “Code” means the Internal Revenue Code of 1986, as amended, and all regulations, and
rules and other guidance promulgated thereunder.

        “Contract” means any contract, agreement, understanding, arrangement, deed, power of
attorney, option, lease, license, insurance policy, commitment or other instrument of any kind,


124129505.2124129505.3                         Attachment 1 Page 1
Case 19-61608-grs        Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37               Desc Main
                                   Document     Page 71 of 78



whether written or oral, to which a Person is a party, or under which such Person is otherwise
bound.

        “COVID Relief Programs” means, collectively, the CARES Act, the FFCRA and all
Terms and Conditions, FAQs, rules and guidance issued by any Governmental Authority related
thereto, including any programs or facilities established by the Board of Governors of the Federal
Reserve System to which the U.S. Treasury Department has provided financing as contemplated
by Title IV of the CARES Act.

         “Effective Time” has the meaning set forth in Section 1.3.

         “Employee” has the meaning set forth in Section 2.43.

        “Encumbrances” means any charge, claim, community or other marital property interest,
condition, equitable interest, lien, option, pledge, security interest, mortgage, right of way,
easement, encroachment, servitude, right of first option, right of first refusal or similar restriction
or encumbrance of any kind, including any restriction on use, voting (in the case of any security
or equity interest) or financing statement under the Laws of any jurisdiction.

        “Enforceability Exceptions” means any applicable bankruptcy, reorganization,
insolvency, moratorium, other laws affecting creditors’ rights generally and general principles of
equity.

       “Entity” means any corporation, partnership, limited liability company, professional
association or other entity.

        “Environmental Condition” means any event, circumstance or conditions related in any
manner whatsoever to: (a) the current or past presence or spill, emission, discharge, disposal,
release or threatened release of any Hazardous Materials, into the environment; (b) the on-site or
off-site treatment, storage, disposal or other handling of any Hazardous Material originating on
or from the Real Property; (c) the placement of structures or materials into waters of the United
States; (d) the presence of any Hazardous Materials in any building, structure or workplace or on
any portion of the Real Property; or (e) any violation of Environmental Laws at or on any part of
the Real Property or arising from the activities of Seller, any Affiliate of Seller, or any other
Person at the Facilities involving Hazardous Materials.

      “Environmental Law” means any Law pertaining to environmental matters including
Hazardous Materials.

       “Environmental Permit” means all Permits required under any Environmental Law
necessary to operate the Business as currently conducted.

         “Equity Securities” means: (a) any common, preferred, or other capital stock, limited
liability company interest or unit, partnership, limited partnership or general partnership interest,
or similar security; (b) any warrants, options or other rights to, directly or indirectly, acquire any
security described in clause (a) of this definition; (c) any other security containing equity features
                                        Attachment 1 Page 2
124129505.2

124129505.3
Case 19-61608-grs       Doc 979     Filed 12/29/20 Entered 12/29/20 10:45:37               Desc Main
                                   Document     Page 72 of 78



or profit participation features; (d) any security or instrument convertible or exchangeable,
directly or indirectly, with or without consideration, into or for any security described in clauses
(a) through (c) of this definition or another similar security (including convertible notes); and (e)
any security carrying any warrant or right to subscribe for or purchase any security described in
clauses (a) through (d) above or any similar security.

      “Execution Date” shall have the meaning set forth in the opening paragraph of this
Agreement.

         “Exhibits” means the exhibits to this Agreement.

        “Facilities” means (a) the Hospital, (b) all other healthcare facilities, healthcare operations
(including the Nursing School) or physician practices owned, leased, managed or operated by
either of the Acquired Companies, and (c) all assets and operations ancillary to or associated with
any of the foregoing.

         “FFCRA” means the Families First Coronavirus Response Act.

         “GAAP” means U.S. Generally Accepted Accounting Principles, consistently applied.

         “Governing Documents” means, with respect to any particular Entity: (a) if a corporation,
the articles or certificate of incorporation and the bylaws; (b) if a general partnership, the
partnership agreement and any statement of partnership; (c) if a limited partnership, the limited
partnership agreement and the articles or certificate of limited partnership; (d) if a limited
liability company, the articles or certificate of organization or articles or certificate of formation
and operating agreement, regulations, limited liability company agreement, or company
agreement; (e) if another type of Entity, any articles, certificate, charter or similar document
adopted or filed in connection with the creation, formation or organization of the Entity; (f) all
equity holders’ agreements, partnership agreements, operating or limited liability company
agreements, voting agreements, voting trust agreements, joint venture agreements, registration
rights agreements or other agreements or documents relating to the organization or management
of any Entity or relating to the rights, duties and obligations of the equity holders of any Entity;
and (g) any amendment or supplement to any of the foregoing.

      “Governmental Authority” means any federal, state, local or foreign government or any
court of competent jurisdiction, administrative agency, bureau or commission or other
governmental authority or instrumentality, domestic or foreign.

       “Governmental Order” means any order, writ, judgment, injunction, decree, stipulation,
determination or award entered by or with any Governmental Authority.

         “Governmental Programs” has the meaning set forth in Section 2.29(a).

       “Hazardous Materials” means: (a) those substances defined in or regulated under the
following federal statutes and their state counterparts and all regulations thereunder—the
Hazardous Materials Transportation Act, the Resource Conservation and Recovery Act, the Solid
                                        Attachment 1 Page 3
124129505.2

124129505.3
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37              Desc Main
                                  Document     Page 73 of 78



Waste Disposal Act, the Comprehensive Environmental Response, Compensation and Liability
Act, the Clean Water Act, the Safe Drinking Water Act, the Atomic Energy Act, the Federal
Insecticide, Fungicide, and Rodenticide Act, the Clean Air Act and the Occupational Safety and
Health Act; (b) petroleum and petroleum products, including crude oil and any fractions thereof;
(c) natural gas, synthetic gas and any mixtures thereof; (d) polychlorinated biphenyls, asbestos
and radon; (e) medical waste, including infectious waste, non-infectious waste and etiologic
waste; and (f) any substance, material or waste regulated by any Governmental Authority
pursuant to any Environmental Laws.

         “HIPAA” means the Health Insurance Portability Act of 1996, as amended.

        “Indebtedness” means: (a) with respect to any Person (including, for the avoidance of
doubt, each of the Acquired Companies), all obligations (including all obligations in respect of
principal, accrued interest, penalties, fees and premiums) of such Person for any (i) indebtedness
for borrowed money (including overdraft facilities), (ii) deferred price of property, goods or
services (other than trade payables incurred in the Ordinary Course of Business that are less than
45 days past due), (iii) reimbursement and other obligations for surety bonds, (iv) letters of
credit, (v) obligations evidenced by notes, bonds, debentures or similar contracts, (vi) capital
lease obligations, (vii) Contracts relating to interest rate protection, swap agreements or collar
agreements (including any breakage or similar costs payable in connection with any of the
foregoing), (viii) contingent purchase price payment, earnout or similar payment, and (ix)
guaranties of any of the foregoing; and (b) with respect to each Acquired Company, all
obligations in respect of principal, accrued interest, penalties, fees and premiums for any payable
or indebtedness of either Acquired Company that is owing to any other Entity or any of its
Affiliates.

        “Intellectual Property” means any intellectual or industrial property and other proprietary
rights that may exist or be created under the laws of any jurisdiction throughout the world, and
any applications for registration and registrations of the foregoing property or rights (whether
pending, existing, abandoned or expired), including:

        (a)   all registered or unregistered trademarks, service marks, trade names and general
intangibles of a similar nature (including corporate names, logos, trade dress, slogans and
product names), and the goodwill associated therewith, and all rights in Internet web sites,
Internet domain names, uniform resource locators, and keywords and purchased search terms;

       (b)     all patents and patent applications (including all original applications, divisionals,
continuations, continuations-in-part, re-examinations, extensions or reissues thereof), and all
conceptions, inventions and discoveries that may be patentable;

       (c)    all registered and unregistered copyrights and other rights of authorship in both
published and unpublished works, and all moral rights therein, including all applications; and

       (d)     all information that derives economic value from not being generally known, and
any other information that is proprietary or confidential, including, know-how, ideas, processes,

                                       Attachment 1 Page 4
124129505.2

124129505.3
Case 19-61608-grs        Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37             Desc Main
                                   Document     Page 74 of 78



documentation, information, data, customer lists, software (in both object code and source code
form), data, process technology, plans, drawings, designs and specifications.

          “IT Systems” has the meaning set forth in Section 2.25(d).

        “Judgment” means any: (a) order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, verdict, sentence, subpoena, writ or award
issued, made, entered, rendered or otherwise put into effect by or under the authority of any
court, administrative agency or other Governmental Authority or any arbitrator or arbitration
panel; or (b) Contract with any Governmental Authority entered into in connection with any
Proceeding.

        “Law” means any applicable federal, state, local, municipal, foreign or other law, statute,
legislation, constitution, principle of common law, resolution, ordinance, code, rule, regulation,
ruling, determination or decision that is or has been issued, enacted, adopted, passed, approved,
promulgated, made, implemented or otherwise put into effect by or under the authority of any
Governmental Authority.

         “Leased Real Property” has the meaning set forth in Section 2.24(b).

         “Leases” has the meaning set forth in Section 2.24(b).

       “Liability” or “Liabilities” means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown, absolute or
contingent, accrued or unaccrued, disputed or undisputed, liquidated or unliquidated, secured or
unsecured, joint or several, vested or unvested, executory, determined, determinable or otherwise
and whether or not the same is required to be accrued on the financial statements of such Person.

        “Losses” shall include any claim, loss, damage, injury, liability, action, suit, settlement,
judgment, award, fine, penalty, Tax, fee, including any legal fee, expert fee, accounting fee or
advisory fee, charge, cost or expense including any cost of investigation, defense, penalty, fee
and disbursement of counsel; provided, however, that “Loss” shall not mean punitive damages
except to the extent that a third party recovers punitive damages against an Indemnified Party.

        “Material Adverse Effect” means any change, event or effect that, when taken
individually or together with all other adverse changes, events or effects, has had or could
reasonably be expected to have a material adverse effect on the Business, Assets, liabilities,
results of operations or financial condition of the Acquired Companies taken as a whole;
provided, however, that a Material Adverse Effect shall not include any one or more of the
following: (a) any change, event or effect in general economic conditions or in the securities
markets of the U.S. in general; (b) any change, event or effect with respect to the healthcare
industry that has not affected or does not affect the Acquired Companies in a materially
disproportionate manner; (c) any change, event or effect with respect to the practice of urology
(including the business aspects thereof) that has not affected or does not affect the Acquired
Companies in a materially disproportionate manner; (d) any change, event or effect with respect
to policies, practices or procedures of managed care companies or intermediaries that has not
                                       Attachment 1 Page 5
124129505.2

124129505.3
Case 19-61608-grs        Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37              Desc Main
                                   Document     Page 75 of 78



affected or does not affect the Acquired Companies in a materially disproportionate manner; (e)
any change, event or effect with respect to Medicare, Medicaid, TRICARE or other governmental
payment or reimbursement program that has not affected or does not affect the Acquired
Companies in a materially disproportionate manner; (f) any change, event or effect resulting from
any change or proposed change in Law including, without limitation, the federal Patient
Protection and Affordable Care Act; (g) any change, event or effect resulting from any action
taken by Purchaser or Seller pursuant to or in accordance with this Agreement (solely to the
extent such act is specifically identified in this Agreement) or at the specific request of Purchaser,
or (h) any change, event or effect resulting from any “Act of God,” including, but not limited to,
any hurricane, fire, earthquake or other natural disaster other than any epidemic, pandemic or
disease outbreak (including, but not limited to, COVID-19).

         “Material Contract” has the meaning set forth in Section 2.22(a).

         “Medicare and Medicaid Programs” has the meaning set forth in Section 2.29(a).

         [“Nursing School” means the nursing education program being operated by SAHC.]

         “Open Source Materials” has the meaning set forth in Section 2.25(c).

        “Ordinary Course of Business” means an action taken by either Acquired Company that
is consistent in nature, scope and magnitude with the past practices of the Acquired Companies
and is taken in the ordinary course of the normal, day-to-day operations of the Acquired
Companies.

         “Outside Date” has the meaning set forth in Section 1.3.

         “Owned Real Property” has the meaning set forth in Section 2.24(a).

       “Paid Time Off” means the an employees’ accrued vacation, sick, holiday or other paid
time off and related taxes and other payroll obligations with respect thereto.

         “Party”has the meaning set forth in the introductory paragraph of this Agreement.

       “Personal Property” means all of the assets and properties of SAHC and SAP other than
Real Property, including, without limitation, the Intellectual Property.

        “Permit” means any: (a) permit, license, certificate, franchise, concession, ratification,
permission, clearance, confirmation, endorsement, waiver, certification, designation, rating,
registration, qualification or authorization issued, granted, given or otherwise made available by
or under the authority of any Governmental Authority or pursuant to any Law; or (b) right under
any Contract with any Governmental Authority.

         “Permitted Encumbrances” has the meaning set forth on Schedule 2.23(b).



                                       Attachment 1 Page 6
124129505.2

124129505.3
Case 19-61608-grs        Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37            Desc Main
                                   Document     Page 76 of 78



         “Person” means any individual, firm, corporation, partnership, limited liability company,
trust, other Entity, joint venture or Governmental Authority.

         “Plans” has the meaning set forth in Section 2.40(a).

         “Private Programs” has the meaning set forth in Section 2.29(a).

       “Proceeding” means any action, arbitration, audit, hearing, investigation, litigation or suit
(whether civil, criminal, administrative, judicial or investigative, whether formal or informal,
whether public or private) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Authority or arbitrator.

         “Purchase Price” has the meaning set forth in Section 1.2.

         “Purchaser” has the meaning set forth in the introductory paragraph of this Agreement.

         “Real Property” means the Leased Real Property and the Owned Real Property.

        “Related Party” means, with respect to any Person, any shareholder, partner, member,
director, manager or officer of such Person, or any family member of any of the foregoing.

     “Representatives” means, with respect to a Person, such Person’s shareholders, partners,
members, directors, managers or officers.

          “SAHC” has the meaning set forth in the Recitals.

         “SAP” has the meaning set forth in the Recitals.

         “Seller” has the meaning set forth in the introductory paragraph of this Agreement.

      “Seller Fundamental Representations” has the meaning set forth in Section 101(a) of this
Agreement.

         “SH2” has the meaning set forth in the opening paragraph of this Agreement.

        “Software” means all computer software and all versions and forms thereof, including all
source code, object code, executable code, binary code, files, objects, comments, screens, user
interfaces, report formats, templates, menus, buttons and icons, and all documentation and other
items related thereto, including all data, materials, manuals, design notes and other items and
documentation related thereto or associated with the foregoing.

        “Tax” or “Taxes” (and with correlative meaning, “Taxable”) means any United States
federal, state or local, or non-United States, income, gross receipts, franchise, estimated,
alternative minimum, add-on minimum, sales, use, transfer, registration, value added, excise,
natural resources, severance, stamp, withholding, occupation, premium, windfall profit,
environmental, customs, duties, real property, personal property, capital stock, net worth,
intangibles, social security, unemployment, disability, payroll, license, employee or other tax or
                                      Attachment 1 Page 7
124129505.2

124129505.3
Case 19-61608-grs       Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37         Desc Main
                                  Document     Page 77 of 78



similar levy, of any kind whatsoever, including any interest, penalties or additions to tax in
respect of the foregoing.

       “Tax Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection or imposition of any Tax.

       “Tax Return” means any return, declaration, report, claim for refund, information return
or other document (including any related or supporting estimates, elections, schedules,
statements or information) filed or required to be filed in connection with the determination,
assessment or collection of any Tax or the administration of any laws, regulations or
administrative requirements relating to any Tax.

         “U.S.” means the United States of America.




                                      Attachment 1 Page 8
124129505.2

124129505.3
Case 19-61608-grs      Doc 979    Filed 12/29/20 Entered 12/29/20 10:45:37   Desc Main
                                 Document     Page 78 of 78




   Document comparison by Workshare 10.0 on Monday, December 21, 2020
   11:55:36 AM
   Input:
   Document 1 ID       iManage://TPADOCS/dbCarlton01/124129505/2
                       #124129505v2<dbCarlton01> - Third Friday Stock
   Description
                       Purchase Agreement (Americore)
   Document 2 ID       iManage://TPADOCS/dbCarlton01/124129505/3
                       #124129505v3<dbCarlton01> - Third Friday Stock
   Description
                       Purchase Agreement (Americore)
   Rendering set       Standard

   Legend:
   Insertion
   Deletion
   Moved from
   Moved to
   Style change
   Format change
   Moved deletion
   Inserted cell
   Deleted cell
   Moved cell
   Split/Merged cell
   Padding cell

   Statistics:
                       Count
   Insertions                                 372
   Deletions                                  305
   Moved from                                   4
   Moved to                                     4
   Style change                                 0
   Format changed                               0
   Total changes                              685
